EXECUTION COPY

364-DAY CREDIT AGREEMENT

dated as of

June 25, 2003

between

XL CAPITAL LTD, X.L. AMERICA, INC., XL INSURANCE (BERMUDA) LTD,
XL EUROPE LTD and XL RE LTD,
as Account Parties and Guarantors,

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK,
as Administrative Agent

_____________

$2,500,000,000
_____________


     J.P. MORGAN SECURITIES INC.,
as Sole Advisor, Sole Lead Arranger and Sole Bookrunner,

BANK ONE, NA,
CITIBANK, N.A.,
DEUTSCHE BANK SECURITIES INC.
and
WACHOVIA BANK, N.A.,
as Co-Syndication Agents

and

MELLON BANK, N.A.,
as Documentation Agent

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS



   
Page
  ARTICLE I   1              DEFINITIONS   1         SECTION 1.01. Defined Terms
1         SECTION 1.02. Terms Generally 14         SECTION 1.03. Accounting
Terms; GAAP and SAP 15           ARTICLE II   15              THE CREDITS   15  
      SECTION 2.01. Syndicated Letters of Credit. 15         SECTION 2.02.
Issuance and Administration 17         SECTION 2.03. Reimbursement of LC
Disbursements, Etc 17         SECTION 2.04. Non-Syndicated Letters of Credit. 20
        SECTION 2.05. Participated Letters of Credit. 25         SECTION 2.06.
Alternative Currency Letters of Credit. 29         SECTION 2.07. RC Sublimit;
Revolving Credit Commitments. 31         SECTION 2.08. Loans and Borrowings. 31
        SECTION 2.09. Requests for Borrowings 32         SECTION 2.10. Funding
of Borrowings. 33         SECTION 2.11. Interest Elections 33         SECTION
2.12. Termination and Reduction of the Commitments 35         SECTION 2.13.
Repayment of Loans; Term-Out Option; Evidence of Debt 35         SECTION 2.14.
Prepayment of Loans. 37         SECTION 2.15. Fees. 37         SECTION 2.16.
Interest 39         SECTION 2.17. Alternate Rate of Interest 40         SECTION
2.18. Increased Costs. 40         SECTION 2.19. Break Funding Payments 41  
      SECTION 2.20. Taxes. 42         SECTION 2.21. Payments Generally; Pro Rata
Treatment; Sharing of Set-offs. 43         SECTION 2.22. Mitigation Obligations;
Replacement of Lenders 45           ARTICLE III   46              GUARANTEE   46
        SECTION 3.01. The Guarantee 46         SECTION 3.02. Obligations
Unconditional 47         SECTION 3.03. Reinstatement 47         SECTION 3.04.
Subrogation 48         SECTION 3.05. Remedies 48         SECTION 3.06.
Continuing Guarantee 48         SECTION 3.07. Rights of Contribution 48  
      SECTION 3.08. General Limitation on Guarantee Obligations 49          
ARTICLE IV   49            
i
   

 

--------------------------------------------------------------------------------

REPRESENTATIONS AND WARRANTIES 49         SECTION 4.01. Organization; Powers 49
        SECTION 4.02. Authorization; Enforceability 49         SECTION 4.03.
Governmental Approvals; No Conflicts 50         SECTION 4.04. Financial
Condition; No Material Adverse Change 50         SECTION 4.05. Properties. 50  
      SECTION 4.06. Litigation and Environmental Matters. 51         SECTION
4.07. Compliance with Laws and Agreements 51         SECTION 4.08. Investment
and Holding Company Status 51         SECTION 4.09. Taxes 51         SECTION
4.10. ERISA 51         SECTION 4.11. Disclosure 52         SECTION 4.12. Use of
Credit 52         SECTION 4.13. Subsidiaries 52         SECTION 4.14.
Withholding Taxes 53         SECTION 4.15. Stamp Taxes 53         SECTION 4.16.
Legal Form 53           ARTICLE V   53              CONDITIONS   53  
      SECTION 5.01. Effective Date 53         SECTION 5.02. Each Credit Event 54
          ARTICLE VI   55            AFFIRMATIVE COVENANTS 55         SECTION
6.01. Financial Statements and Other Information 55         SECTION 6.02.
Notices of Material Events 57         SECTION 6.03. Preservation of Existence
and Franchises 57         SECTION 6.04. Insurance 58         SECTION 6.05.
Maintenance of Properties 58         SECTION 6.06. Payment of Taxes and Other
Potential Charges and Priority Claims;       Payment of Other Current
Liabilities 58         SECTION 6.07. Financial Accounting Practices 59  
      SECTION 6.08. Compliance with Applicable Laws 59         SECTION 6.09. Use
of Letters of Credit and Proceeds 59         SECTION 6.10. Continuation of and
Change in Businesses 59         SECTION 6.11. Visitation 59           ARTICLE
VII   60         NEGATIVE COVENANTS 60         SECTION 7.01. Mergers 60  
      SECTION 7.02. Dispositions 60         SECTION 7.03. Liens 60  
      SECTION 7.04. Transactions with Affiliates 62         SECTION 7.05. Ratio
of Total Funded Debt to Total Capitalization 62         SECTION 7.06.
Consolidated Net Worth 62         SECTION 7.07. Indebtedness 62            
ii
   

 

--------------------------------------------------------------------------------

      SECTION 7.08. Claims Paying Ratings 63         SECTION 7.09. Private Act
63           ARTICLE VIII   63            EVENTS OF DEFAULT 63           ARTICLE
IX   66            THE ADMINISTRATIVE AGENT 66           ARTICLE X   68        
     MISCELLANEOUS   68         SECTION 10.01. Notices 68         SECTION 10.02.
Waivers; Amendments 69         SECTION 10.03. Expenses; Indemnity; Damage Waiver
70         SECTION 10.04. Successors and Assigns 71         SECTION 10.05.
Survival 75         SECTION 10.06. Counterparts; Integration; Effectiveness 75  
      SECTION 10.07. Severability 76         SECTION 10.08. Right of Setoff 76  
      SECTION 10.09. Governing Law; Jurisdiction; Etc. 76         SECTION 10.10.
WAIVER OF JURY TRIAL 77         SECTION 10.11. Headings 78         SECTION
10.12. Treatment of Certain Information; Confidentiality 78         SECTION
10.13. Judgment Currency 79           SCHEDULE I -  Commitments     SCHEDULE II
-  Indebtedness and Liens     SCHEDULE III -  Litigation     SCHEDULE IV -
 Environmental Matters     SCHEDULE V -  Subsidiaries             EXHIBIT A -
 Form of Assignment and Assumption     EXHIBIT B-1 -  Form of Opinion of Paul S.
Giordano, Esq., Counsel to XL Capital     EXHIBIT B-2 -  Form of Opinion of
Charles R. Barr, Esq., Counsel to XL America     EXHIBIT B-3 -  Form of Opinion
of Special U.S. Counsel to the Obligors     EXHIBIT B-4 -  Form of Opinion of
Special Bermuda Counsel to XL Insurance and XL Re   EXHIBIT B-5 -  Form of
Opinion of Special Cayman Islands Counsel to XL Capital     EXHIBIT B-6 -  Form
of Opinion of Special Irish Counsel to XL Europe     EXHIBIT C -  Form of
Opinion of Special New York Counsel to JPMCB    

iii

 

--------------------------------------------------------------------------------

     364-Day Credit Agreement dated as of June 25, 2003, between XL CAPITAL LTD,
a company incorporated under the laws of the Cayman Islands, British West Indies
("XL Capital"), X.L. AMERICA, INC., a Delaware corporation ("XL America"), XL
INSURANCE (BERMUDA) LTD, a Bermuda limited liability company ("XL Insurance"),
XL EUROPE LTD, a company incorporated under the laws of Ireland ("XL Europe")
and XL RE LTD, a Bermuda limited liability company ("XL Re" and, together with
XL Capital, XL America, XL Insurance and XL Europe, each an "Account Party" and
each a "Guarantor" and collectively, the "Account Parties" and the "Guarantors";
the Account Parties and the Guarantors being collectively referred to as the
"Obligors"), the LENDERS party hereto, and JPMORGAN CHASE BANK, as
Administrative Agent.

     The Account Parties have requested that the Lenders issue letters of credit
for their account and make loans to them in an aggregate face or principal
amount not exceeding $2,500,000,000 at any one time outstanding, and the Lenders
are prepared to issue such letters of credit and make such loans upon the terms
and conditions hereof. Accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

     "ABR", when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans constituting such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

     "Account Parties" means each of XL Capital, XL America, XL Insurance, XL
Europe and XL Re.

     "Account Party Jurisdiction" means (a) Bermuda, (b) the Cayman Islands, (c)
the Republic of Ireland and (d) any other country (i) where any Account Party is
licensed or qualified to do business or (ii) from or through which payments
hereunder are made by any Account Party.

     "Additional Margin" means (a) for each day that the aggregate outstanding
principal amount of the Loans shall be greater than 50% of the aggregate
outstanding Revolving Credit Commitments then in effect, a rate per annum equal
to 0.10% or (b) from and after the Term-Out Option has been exercised and is in
effect, at a rate per annum equal to 0.10%.

     "Adjusted LIBO Rate" means, for the Interest Period for any Eurodollar
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%)

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 2 -

equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate for such Interest Period.

     "Administrative Agent" means JPMCB, in its capacity as administrative agent
for the Lenders hereunder.

     "Administrative Questionnaire" means an Administrative Questionnaire in a
form supplied by the Administrative Agent.

     "Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly, Controls or is Controlled by or is under common Control
with the Person specified.

     "Alternate Base Rate" means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day, and (b) the Federal Funds
Effective Rate for such day plus 1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Prime
Rate or the Federal Funds Effective Rate, as the case may be.

     "Alternative Currency" means any currency other than Dollars (a) that is
freely transferable and convertible into Dollars in the London foreign exchange
market and (b) for which no central bank or other governmental authorization in
the country of issue of such currency is required to permit use of such currency
by any Lender for issuing, renewing, extending or amending letter of credits or
funding or making drawings thereunder and/or to permit any Account Party to pay
the reimbursement obligations and interest thereon, each as contemplated
hereunder, unless such authorization has been obtained and is in full force and
effect.

     "Alternative Currency LC Exposure" means, at any time, the sum of (a) the
Dollar Equivalent of the aggregate undrawn amount of all outstanding Alternative
Currency Letters of Credit at such time plus (b) the Dollar Equivalent of the
aggregate amount of all LC Disbursements under Alternative Currency Letters of
Credit that have not been reimbursed by or on behalf of the Account Parties at
such time. The Alternative Currency LC Exposure of any Lender shall at any time
be such Lender's share of the total Alternative Currency LC Exposure at such
time.

     "Alternative Currency Letter of Credit" means a letter of credit issued by
a Lender in an Alternative Currency pursuant to Section 2.06.

     "Alternative Currency Letter of Credit Report" has the meaning set forth in
Section 2.06(b).

     "Applicable Margin" means (a) for the period from and including the date
hereof to but not including the Commitment Termination Date, 0.365% per annum
and (b) in the event that the Term-Out Option has been exercised and is in
effect, for the period from and including the Commitment Termination Date to but
not including the date of payment in full of the Loans, 0.615% per annum.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 3 -

     "Applicable Percentage" means, with respect to any Lender, the percentage
of the Commitments of all the Lenders represented by such Lender's Commitment.
If the Commitments have terminated or expired, the Applicable Percentages shall
be determined based upon the Commitments most recently in effect, giving effect
to any assignments.

     "Approved Fund" means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

     "Assignment and Assumption" means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 10.04), and accepted by the Administrative Agent, in the
form of Exhibit A or any other form approved by the Administrative Agent.

     "Availability Period" means the period from and including the Effective
Date to and including the Commitment Termination Date.

     "Board" means the Board of Governors of the Federal Reserve System of the
United States of America.

     "Borrowing" means (a) all ABR Loans made, converted or continued on the
same date or (b) all Eurodollar Loans that have the same Interest Period.

     "Borrowing Request" means a request by an Account Party for a Borrowing in
accordance with Section 2.09.

     "Business Day" means any day (a) that is not a Saturday, Sunday or other
day on which commercial banks in New York City, London, the Cayman Islands,
British West Indies, Bermuda or Ireland are authorized or required by law to
remain closed and (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurodollar Loan, or to a notice by an
Account Party with respect to any such borrowing, payment, prepayment,
continuation, conversion, or Interest Period, that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.

     "Capital Lease Obligations" of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

     "Change in Control" means the occurrence of any of the following events or
conditions: (a) any Person or group of Persons (as used in Sections 13 and 14 of
the Securities Exchange Act of 1934, and the rules and regulations thereunder)
shall have become the beneficial owner (as defined in rules promulgated by the
SEC) of more than 40% of the voting

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 4 -

securities of XL Capital; (b) the sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all, or substantially
all, of the assets of XL Capital; or (c) a majority of the members of XL
Capital's board of directors are persons who are then serving on the board of
directors without having been elected by the board of directors or having been
nominated for election by its shareholders.

     "Change in Law" means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.18(b), by any lending office of such Lender or by such Lender's
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.

     "Code" means the Internal Revenue Code of 1986, as amended from time to
time.

     "Commitment" means, with respect to any Lender, the Letter of Credit
Commitment or the Revolving Credit Commitment of such Lender, as applicable. The
initial aggregate amount of the Lenders' Commitments is $2,500,000,000.

     "Commitment Termination Date" means June 23, 2004.

     "Confirming Lender" means, with respect to any Lender, any other bank that
has agreed, by delivery of an agreement in form and substance satisfactory to
the Administrative Agent that such other bank will itself honor the obligations
of such Lender in respect of a draft complying with the terms of a Syndicated
Letter of Credit or a Non-Syndicated Letter of Credit, as the case may be, as
if, and to the extent, such other bank were the "Issuing Lender" named in such
Syndicated Letter of Credit or Non-Syndicated Letter of Credit, as the case may
be.

     "Consolidated Net Worth" means, at any time, the consolidated stockholders'
equity of XL Capital and its Subsidiaries.

     "Control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.

     "Credit Documents" means, collectively, this Agreement and the Letter of
Credit Documents.

     "Credit Exposure" means (a) with respect to any Lender under the Letter of
Credit Tranche at any time, the sum of the outstanding principal amount of such
Lender's Loans and its LC Exposure thereunder at such time and (b) with respect
to any Lender under the Revolving Credit Tranche at any time, the outstanding
principal amount of such Lender's Loans thereunder at such time.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 5 -

     "Default" means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

     "Dollar Equivalent" means, as used in each Alternative Currency Letter of
Credit Report and in respect of any Alternative Currency Letter of Credit, the
amount of Dollars obtained by converting the Alternative Currency LC Exposure
with respect to such Alternative Currency Letter of Credit, as specified in such
Alternative Currency Letter of Credit Report, into Dollars at the spot rate for
the purchase of Dollars with such currency as quoted by the Administrative Agent
at approximately 11:00 a.m. (London time) on the second Business Day before the
date of such Alternative Currency Letter of Credit Report (unless another rate
or time is agreed to by XL Capital and the Administrative Agent).

     "Dollars" or "$" refers to lawful money of the United States of America.

     "Effective Date" means the date on which the conditions specified in
Section 5.01 are satisfied (or waived in accordance with Section 10.02).

     "Environmental Laws" means any Law, whether now existing or subsequently
enacted or amended, relating to (a) pollution or protection of the environment,
including natural resources, (b) exposure of Persons, including but not limited
to employees, to Hazardous Materials, (c) protection of the public health or
welfare from the effects of products, by-products, wastes, emissions, discharges
or releases of Hazardous Materials or (d) regulation of the manufacture, use or
introduction into commerce of Hazardous Materials, including their manufacture,
formulation, packaging, labeling, distribution, transportation, handling,
storage or disposal.

     "Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of an Account Party or any Subsidiary resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract or agreement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

     "Equity Rights" means, with respect to any Person, any subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including any shareholders' or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.

     "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

     "ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with any Account Party, is treated as a single employer under
Section 414(b) or (c) of

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 6 -

the Code, or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414 of the Code.

     "ERISA Event" means (a) any "reportable event", as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by any Account Party or any of such Account Party's
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by any Account Party or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by any Account Party or any of its ERISA Affiliates
of any liability with respect to the withdrawal or partial withdrawal from any
Plan or Multiemployer Plan; or (g) the receipt by any Account Party or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Account Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

     "Eurodollar", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

     "Event of Default" has the meaning assigned to such term in Article VIII.

     "Excess Funding Guarantor" has the meaning assigned to such term in Section
3.07.

     "Excess Payment" has the meaning assigned to such term in Section 3.07.

     "Excluded Taxes" means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Account Party hereunder, (a) Taxes imposed on (or measured by)
its net income, net profits or overall gross receipts by the United States of
America, or by any jurisdiction under the laws of which such recipient is
organized or in which such recipient has an office or conducts business (other
than a business that is deemed to arise solely by reason of both (I) the
transactions contemplated by this Agreement and (II) an Account Party being
organized, maintaining an office or conducting business in such jurisdiction),
(b) any branch profits Taxes imposed by the United States of America or any
similar Tax imposed by any other jurisdiction in which such recipient is
organized, has an office or conducts business (other than a business that is
deemed to arise solely by reason of both (I) the transactions contemplated by
this Agreement and (II) an Account Party being organized, maintaining an office
or conducting business in such jurisdiction) or (c) any Tax that is not imposed
solely as a result of a Change in Law formally announced after the date hereof,
and (d) any Tax that is attributable to a recipient's failure or inability to
comply with Section 2.20(e).

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 7 -

     "Existing Credit Agreement" means the 364-Day Credit Agreement dated as of
June 27, 2002 between the Obligors, the lenders party thereto, and JPMCB, as
administrative agent for such lenders.

     "Federal Funds Effective Rate" means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

     "Financial Officer" means, with respect to any Obligor, a principal
financial officer of such Obligor.

     "GAAP" means generally accepted accounting principles in the United States
of America.

     "GIC" means a guaranteed investment contract or funding agreement or other
similar agreement issued by an Account Party or any of its Subsidiaries that
guarantees to a counterparty a rate of return on the invested capital over the
life of such contract or agreement.

     "Governmental Authority" means the government of the United States of
America, or of any other nation (including the European Union), or any political
subdivision thereof, whether state or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

     "Granting Lender" has the meaning assigned to such term in Section 10.04.

     "Guarantee" means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including any obligation, whether or not
contingent, (i) to purchase any such Indebtedness or any property constituting
security therefor for the purpose of assuring the holder of such Indebtedness,
(ii) to advance or provide funds or other support for the payment or purchase of
any such Indebtedness or to maintain working capital, solvency or other balance
sheet condition of such other Person (including keepwell agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (iii) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness, or (iv) to otherwise assure or hold harmless
the holder of such Indebtedness against loss in respect thereof. The amount of
any Guarantee hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount of the
Indebtedness in respect of which such Guarantee is made. The terms "Guarantee"
and "Guaranteed" used as a verb shall have a correlative meaning.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 8 -

     "Guaranteed Obligations" has the meaning assigned to such term in Section
3.01.

     "Guarantors" means each of XL Capital, XL America, XL Insurance, XL Europe
and XL Re.

     "Hazardous Materials" means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

     "Hedging Agreement" means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

     "Indebtedness" means, for any Person, without duplication (it being
understood, for the avoidance of doubt, that insurance payment liabilities, as
such, and liabilities arising in the ordinary course of such Person's business
as an insurance or reinsurance company (including GICs and Stable Value
Instruments) or corporate member of The Council of Lloyd's or as a provider of
financial or investment services or contracts (including GICs and Stable Value
Instruments) (in each case other than in connection with the provision of
financing to such Person or any of such Person's Affiliates) shall not be deemed
to constitute Indebtedness): (i) all indebtedness or liability for or on account
of money borrowed by, or for or on account of deposits with or advances to (but
not including accrued pension costs, deferred income taxes or accounts payable
of) such Person; (ii) all obligations (including contingent liabilities) of such
Person evidenced by bonds, debentures, notes, banker's acceptances or similar
instruments; (iii) all indebtedness or liability for or on account of property
or services purchased or acquired by such Person; (iv) any amount secured by a
Lien on property owned by such Person (whether or not assumed) and Capital Lease
Obligations of such Person (without regard to any limitation of the rights and
remedies of the holder of such Lien or the lessor under such capital lease to
repossession or sale of such property); (v) the maximum available amount of all
standby letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed); and (vi)
all Guarantees of such Person.

     "Indemnified Taxes" means Taxes (including Other Taxes) imposed on the
Administrative Agent or any Lender on or with respect to any payment hereunder
or the execution, delivery or enforcement of this Agreement other than Excluded
Taxes.

     "Insurance Subsidiary" means any Subsidiary which is subject to the
regulation of, and is required to file statutory financial statements with, any
governmental body, agency or official in any State or territory of the United
States or the District of Columbia which regulates insurance companies or the
doing of an insurance business therein.

     "Interest Election Request" means a request by an Account Party to convert
or continue a Borrowing in accordance with Section 2.11.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 9 -

     "Interest Payment Date" means (a) with respect to any ABR Loan, each
Quarterly Date and (b) with respect to any Eurodollar Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months' duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.

     "Interest Period" means, for any Eurodollar Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as specified in the applicable Borrowing Request or Interest
Election Request; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (ii) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Loan, and the date of a
Borrowing comprising Loans that have been converted or continued shall be the
effective date of the most recent conversion or continuation of such Loans.

     "Issuing Lender" means (a) with respect to any Participated Letter of
Credit, JPMCB, in its capacity as the issuer of such Participated Letter of
Credit hereunder, and its successors in such capacity as provided in Section
2.05(j), (b) with respect to any Syndicated Letter of Credit, each Lender, in
its capacity as the issuer of such Syndicated Letter of Credit and (c) with
respect to any Non-Syndicated Letter of Credit, the Lender named therein as the
issuer thereof.

     "JPMCB" means JPMorgan Chase Bank.

     "Law" means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority.

     "LC Disbursement" means (a) with respect to any Participated Letter of
Credit or Non-Syndicated Letter of Credit, a payment made by the Issuing Lender
pursuant thereto and (b) with respect to any Syndicated Letter of Credit or
Alternative Currency Letter of Credit, a payment made by a Lender pursuant
thereto.

     "LC Exposure" means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements under Letters of Credit that have not yet been
reimbursed by or on behalf of the Account Parties at such time. The LC Exposure
of any Lender at any time shall be the sum of (i) its Applicable Percentage of
the total LC Exposure (excluding any Alternative Currency LC Exposure) plus (ii)
the Alternative Currency LC Exposure (if any) of such Lender at such time.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 10 -

     "Lenders" means the Persons listed on Schedule I and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. For the purposes of Sections 2.01, 2.02, 2.03, 2.04, 2.05 and
2.06, any reference to the term "Lender" or "Lenders" shall mean a Lender or the
Lenders under the Letter of Credit Tranche.

     "Letter of Credit Documents" means, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for the rights and obligations
of the parties concerned or at risk with respect to such Letter of Credit.

     "Letter of Credit Commitment" means, with respect to any Lender, the
commitment of such Lender, if any, (a) to issue Syndicated Letters of Credit and
Non-Syndicated Letters of Credit and acquire participations in Participated
Letters of Credit and/or (b) to make Loans under Section 2.07(a), in each case
expressed as an amount representing the maximum aggregate amount of such
Lender's Credit Exposure hereunder, as such commitment may be (i) reduced from
time to time pursuant to Section 2.12 and (ii) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 10.04. The
initial amount of each Lender's Letter of Credit Commitment (including the RC
Sublimit) is set forth on Schedule I or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Letter of Credit
Commitment, as applicable. The initial aggregate amount of the Lenders' Letter
of Credit Commitments is $2,325,000,000.

     "Letter of Credit Tranche" means the tranche hereunder relating to the
Letter of Credit Commitments, the Letters of Credit issued and the Loans made
thereunder and the Lenders having Letter of Credit Commitments or Credit
Exposure in respect of such Letters of Credit and Loans.

     "Letters of Credit" means each of the Syndicated Letters of Credit, the
Non-Syndicated Letters of Credit, the Participated Letters of Credit and the
Alternative Currency Letters of Credit.

     "LIBO Rate" means, for the Interest Period for any Eurodollar Borrowing,
the rate appearing on Page 3750 of the Telerate Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for the offering of Dollar deposits with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the LIBO Rate for such Interest Period shall
be the rate at which Dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 11 -

     "Lien" means, with respect to any asset, any mortgage, deed of trust,
pledge, lien, security interest, charge or other encumbrance or security
arrangement of any nature whatsoever, including but not limited to any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement or lease intended as, or having the effect of, security.

     "Loans" means the loans made by the Lenders under any Tranche to the
Account Parties pursuant to Section 2.07.

     "Margin Stock" means "margin stock" within the meaning of Regulations T, U
and X of the Board.

     "Material Adverse Effect" means a material adverse effect on: (a) the
assets, business, financial condition or operations of an Account Party and its
Subsidiaries taken as a whole; or (b) the ability of an Account Party to perform
any of its payment or other material obligations under this Agreement.

     "Maturity Date" means the Commitment Termination Date, as such date may be
extended pursuant to the Term-Out Option.

     "Multiemployer Plan" means a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

     "NAIC" means the National Association of Insurance Commissioners.

     "NAIC Approved Lender" means (a) any Lender that is a bank listed on the
most current Bank List of banks approved by the NAIC (the "NAIC Lender List") or
(b) any Lender as to which its Confirming Lender is a bank listed on the NAIC
Lender List.

     "Non-Syndicated Letters of Credit" means letters of credit issued under
Section 2.04.

     "Non-U.S. Benefit Plan" means any plan, fund (including any superannuation
fund) or other similar program established or maintained outside the United
States by any Account Party or any of their Subsidiaries, with respect to which
such Account Party or such Subsidiary has an obligation to contribute, for the
benefit of employees of such Account Party or such Subsidiary, which plan, fund
or other similar program provides, or results in, the type of benefits described
in Section 3(1) or 3(2) of ERISA, and which plan is not subject to ERISA or the
Code.

     "Obligors" means each of the Account Parties and each of the Guarantors.

     "Other Taxes" means any and all present or future stamp or documentary
taxes or any other similar excise or property taxes, charges or similar levies
arising from any payment made hereunder or from the execution, delivery or
enforcement of this Agreement, but excluding property or similar taxes other
than any such taxes imposed in such circumstances solely as a result of the
Account Party being organized in, maintaining an office in, conducting business
in or maintaining property located in the taxing jurisdiction in question.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 12 -

     "Participant" has the meaning assigned to such term in Section 10.04.

     "Participated Letters of Credit" means letters of credit issued under
Section 2.05.

     "PBGC" means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

     "Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

     "Plan" means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Account Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an "employer" as defined in Section 3(5) of ERISA.

     "Prime Rate" means the rate of interest per annum publicly announced from
time to time by JPMCB as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

     "Private Act" means separate legislation enacted in Bermuda with the
intention that such legislation apply specifically to an Account Party, in whole
or in part.

     "Pro Rata Share" has the meaning assigned to such term in Section 3.07.

     "Quarterly Date" means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.

     "RC Sublimit" has the meaning assigned to such term in Section 2.07(a). The
initial RC Sublimit is $500,000,000.

     "Register" has the meaning assigned to such term in Section 10.04.

     "Related Parties" means, with respect to any specified Person, such
Person's Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person's Affiliates.

     "Required Lenders" means, at any time, Lenders having Commitments
representing more than 50% of the aggregate Commitments of all the Lenders at
such time; provided that, if the Commitments have expired or been terminated,
"Required Lenders" means Lenders having more than 50% of the aggregate Credit
Exposure of the Lenders at such time. The "Required Lenders" of a particular
Tranche means Lenders having Commitments under such Tranche representing more
than 50% of the aggregate Commitments of all the Lenders under such Tranche at
such time; provided that, if the Commitments under such Tranche have expired or
been terminated, "Required Lenders" means Lenders under such Tranche having more
than 50% of the aggregate Credit Exposure of the Lenders under such Tranche at
such time.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 13 -

     "Revolving Credit Commitment" means, with respect to any Lender, the
commitment of such Lender, if any, to make Loans under Section 2.07(b), as such
commitment may be (a) reduced from time to time pursuant to Section 2.12 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The initial amount of a Lender's Revolving
Credit Commitment, if any, is set forth on Schedule I or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving Credit
Commitment, as applicable. The initial aggregate amount of the Lenders'
aggregate Revolving Credit Commitments is $175,000,000.

     "Revolving Credit Tranche" means the tranche hereunder relating to the
Revolving Credit Commitments, the Loans made thereunder and the Lenders having
Revolving Credit Commitments or Credit Exposure in respect of such Loans.

     "SAP" means, as to each Account Party and each Subsidiary that offers
insurance products, the statutory accounting practices prescribed or permitted
by the relevant Governmental Authority for such Account Party's or such
Subsidiary's domicile for the preparation of its financial statements and other
reports by insurance corporations of the same type as such Account Party or such
Subsidiary in effect on the date such statements or reports are to be prepared,
except if otherwise notified by XL Capital as provided in Section 1.03.

     "SEC" means the Securities and Exchange Commission or any successor entity.

     "Specified Account Party" has the meaning assigned to such term in Section
2.05.

     "SPV" has the meaning assigned to such term in Section 10.04.

     "Stable Value Instrument" means any insurance, derivative or similar
financial contract or instrument designed to mitigate the volatility of returns
during a given period on a specified portfolio of securities held by one party
(the "customer") through the commitment of the other party (the "SVI provider")
to provide the customer with a credited rate of return on the portfolio,
typically determined through an interest-crediting mechanism (and in exchange
for which the SVI provider typically receives a fee).

     "Statutory Reserve Rate" means, for any day (or for the Interest Period for
any Eurodollar Borrowing), a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject on such day (or, with respect
to an Interest Period, the denominator of which is the number one minus the
arithmetic mean of such aggregates for the days in such Interest Period) with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as "Eurocurrency liabilities" in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 14 -

     "Subsidiary" means, with respect to any Person (the "parent"), at any date,
any corporation (or similar entity) of which a majority of the shares of
outstanding capital stock normally entitled to vote for the election of
directors (regardless of any contingency which does or may suspend or dilute the
voting rights of such capital stock) is at such time owned directly or
indirectly by the parent or one or more subsidiaries of the parent. Unless
otherwise specified, "Subsidiary" means a Subsidiary of an Account Party.

     "Syndicated Letters of Credit" means letters of credit issued under Section
2.01.

     "Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

     "Term-Out Option" has the meaning assigned to such term in Section 2.13(b).

     "Total Funded Debt" means, at any time, all Indebtedness of XL Capital and
its Subsidiaries which would at such time be classified in whole or in part as a
liability on the consolidated balance sheet of XL Capital in accordance with
GAAP.

     "Tranche" means the Letter of Credit Tranche or the Revolving Credit
Tranche, as applicable.

     "Transactions" means the execution, delivery and performance by the
Obligors of this Agreement and the other Credit Documents to which any Account
Party is intended to be a party, the issuance of Letters of Credit, the
borrowing of Loans and the use of the proceeds thereof.

     "Type", when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans constituting such Borrowing,
is determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

     "Withdrawal Liability" means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

     SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 15 -

Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

     SECTION 1.03. Accounting Terms; GAAP and SAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP or SAP, as the context requires, each as in
effect from time to time; provided that, if XL Capital notifies the
Administrative Agent that the Account Parties request an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or SAP, as the case may be, or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Account
Parties that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or SAP, as the case may be, or in the application
thereof, then such provision shall be interpreted on the basis of GAAP or SAP,
as the case may be, as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.

ARTICLE II

THE CREDITS

     SECTION 2.01. Syndicated Letters of Credit.

     (a) General. Subject to the terms and conditions set forth herein, at the
request of any Account Party the Lenders agree at any time and from time to time
during the Availability Period to issue Syndicated Letters of Credit for the
account of such Account Party in an aggregate amount that will not result in the
Credit Exposure exceeding the Commitments (it being understood that Syndicated
Letters of Credit may be issued, or be outstanding, for the account of more than
one of the Account Parties at any time). Each Syndicated Letter of Credit shall
be in such form as is consistent with the requirements of the applicable
regulatory authorities in Illinois, California, Wisconsin or New York, as
reasonably determined by the Administrative Agent or as otherwise agreed to by
the Administrative Agent and XL Capital; provided that, without the prior
consent of each Lender, no Syndicated Letter of Credit may be issued that would
vary the several and not joint nature of the obligations of the Lenders
thereunder as provided in the next succeeding sentence. Each Syndicated Letter
of Credit shall be issued by all of the Lenders thereunder, acting through the
Administrative Agent, at the time of issuance as a single multi-bank letter of
credit, but the obligation of each Lender thereunder shall be several and not
joint, based upon its Applicable Percentage of the aggregate undrawn amount of
such Syndicated Letter of Credit.

     (b) Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Syndicated Letter of Credit (or the amendment, renewal or
extension of an outstanding Syndicated Letter of Credit), an Account Party shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Administrative Agent) to the
Administrative Agent (reasonably in advance of the requested date

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 16 -

of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Syndicated Letter of Credit, or identifying the Syndicated Letter of Credit
to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension, as the case may be (which shall be a Business
Day), the date on which such Syndicated Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Syndicated
Letter of Credit, the name and address of the beneficiary thereof and the terms
and conditions of (and such other information as shall be necessary to prepare,
amend, renew or extend, as the case may be) such Syndicated Letter of Credit. If
any Syndicated Letter of Credit shall provide for the automatic extension of the
expiry date thereof unless the Administrative Agent gives notice that such
expiry date shall not be extended, then the Administrative Agent will give such
notice if requested to do so by the Required Lenders of the Letter of Credit
Tranche in a notice given to the Administrative Agent not more than 60 days, but
not less than 45 days, prior to the current expiry date of such Syndicated
Letter of Credit. If requested by the Administrative Agent, such Account Party
also shall submit a letter of credit application on JPMCB's standard form in
connection with any request for a Syndicated Letter of Credit. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by any Account Party to, or entered into by any Account
Party with, the Administrative Agent relating to any Syndicated Letter of
Credit, the terms and conditions of this Agreement shall control.

     (c) Limitations on Amounts. A Syndicated Letter of Credit shall be issued,
amended, renewed or extended only if (and upon such issuance, amendment, renewal
or extension of each Syndicated Letter of Credit the Account Parties shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the aggregate Credit Exposure of the
Lenders under the Letter of Credit Tranche shall not exceed the aggregate amount
of the Letter of Credit Commitments and (ii) the Credit Exposure (excluding any
Alternative Currency LC Exposure) of each Lender under the Letter of Credit
Tranche shall not exceed the Letter of Credit Commitment of such Lender.

     (d) Expiry Date. Each Syndicated Letter of Credit shall expire at or prior
to the close of business on the date one year after the date of the issuance of
such Syndicated Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension).

     (e) Obligation of Lenders. The obligation of any Lender under any
Syndicated Letter of Credit shall be several and not joint and shall at any time
be in an amount equal to such Lender's Applicable Percentage of the aggregate
undrawn amount of such Syndicated Letter of Credit, and each Syndicated Letter
of Credit shall expressly so provide.

     (f) Continuation of Existing Syndicated Letters of Credit. Subject to the
terms and conditions hereof, each Syndicated Letter of Credit under (and as
defined in) the Existing Credit Agreement which is outstanding on the Effective
Date shall automatically be continued hereunder on the Effective Date by all of
the Lenders, and the obligation of each such Lender shall be several and not
joint, based upon its Applicable Percentage and the aggregate undrawn amount of
such Letter of Credit (as so defined), which shall be deemed a Syndicated Letter
of Credit under this Agreement as of such date. The Administrative Agent shall,
on the Effective Date or promptly thereafter, notify each beneficiary of each
such Letter of Credit as to the

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 17 -

Lenders party thereto, and their respective Applicable Percentages, as of the
Effective Date.

     SECTION 2.02. Issuance and Administration. Each Syndicated Letter of Credit
shall be executed and delivered by the Administrative Agent in the name and on
behalf of, and as attorney-in-fact for, each Lender party to such Syndicated
Letter of Credit, and the Administrative Agent shall act under each Syndicated
Letter of Credit, and each Syndicated Letter of Credit shall expressly provide
that the Administrative Agent shall act, as the agent of each Lender to (a)
receive drafts, other demands for payment and other documents presented by the
beneficiary under such Syndicated Letter of Credit, (b) determine whether such
drafts, demands and documents are in compliance with the terms and conditions of
such Syndicated Letter of Credit and (c) notify such Lender and the Account
Parties that a valid drawing has been made and the date that the related LC
Disbursement is to be made; provided that the Administrative Agent shall have no
obligation or liability for any LC Disbursement under such Syndicated Letter of
Credit, and each Syndicated Letter of Credit shall expressly so provide. Each
Lender hereby irrevocably appoints and designates the Administrative Agent as
its attorney-in-fact, acting through any duly authorized officer of JPMCB, to
execute and deliver in the name and on behalf of such Lender each Syndicated
Letter of Credit to be issued by such Lender hereunder. Promptly upon the
request of the Administrative Agent, each Lender will furnish to the
Administrative Agent such powers of attorney or other evidence as any
beneficiary of any Syndicated Letter of Credit may reasonably request in order
to demonstrate that the Administrative Agent has the power to act as
attorney-in-fact for such Lender to execute and deliver such Syndicated Letter
of Credit. Notwithstanding anything in this Agreement to the contrary, the
Administrative Agent has no responsibility hereunder with respect to the
issuance, renewal, extension, amendment or other administration of any
Alternative Currency Letter of Credit, except as expressly set forth in Section
2.06.

     SECTION 2.03. Reimbursement of LC Disbursements, Etc.

     (a) Reimbursement. If any Lender shall make any LC Disbursement in respect
of any Syndicated Letter of Credit or Alternative Currency Letter of Credit,
regardless of the identity of the Account Party of such Syndicated Letter of
Credit or Alternative Currency Letter of Credit, as the case may be, the Account
Parties jointly and severally agree that they shall reimburse such Lender in
respect of such LC Disbursement under (x) a Syndicated Letter of Credit by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than noon, New York City time, on (i) the Business Day that the Account
Parties receive notice of such LC Disbursement, if such notice is received prior
to 10:00 a.m., New York City time, or (ii) the Business Day immediately
following the day that the Account Parties receive such notice, if such notice
is not received prior to such time and (y) an Alternative Currency Letter of
Credit, by paying such Lender on the date, in the currency and amount thereof,
together with interest thereon (if any), and in the manner (including the place
of payment) as such Lender and such Account Party shall have separately agreed
pursuant to Section 2.06.

     (b) Reimbursement Obligations Absolute. The Account Parties' joint and
several obligations to reimburse LC Disbursements as provided in paragraph (a)
of this Section shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Syndicated Letter of Credit or any term or provision

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 18 -

therein, (ii) any draft or other document presented under a Syndicated Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment under
a Syndicated Letter of Credit against presentation of a draft or other document
that does not comply strictly with the terms of such Syndicated Letter of Credit
(provided that the Account Parties shall not be obligated to reimburse such LC
Disbursements unless payment is made against presentation of a draft or other
document that at least substantially complies with the terms of such Syndicated
Letter of Credit), (iv) at any time or from time to time, without notice to any
Account Party, the time for any performance of or compliance with any of such
reimbursement obligations of any other Account Party shall be waived, extended
or renewed, (v) any of such reimbursement obligations of any other Account Party
shall be amended or otherwise modified in any respect, or any guarantee of any
of such reimbursement obligations shall be released, substituted or exchanged in
whole or in part or otherwise dealt with, (vi) the occurrence of any Default,
(vii) the existence of any proceedings of the type described in clause (g) or
(h) of Article VIII with respect to any other Account Party or any guarantor of
any of such reimbursement obligations, (viii) any lack of validity or
enforceability of any of such reimbursement obligations against any other
Account Party or any guarantor of any of such reimbursement obligations, or (ix)
any other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of the obligations of any Account Party hereunder.

     Neither the Administrative Agent, nor any Lender nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Syndicated Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Syndicated Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
their control; provided that the foregoing shall not be construed to excuse the
Administrative Agent or a Lender from liability to any Account Party to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Account Parties to the extent
permitted by applicable law) suffered by any Account Party that are caused by
the gross negligence or willful misconduct of the Administrative Agent or a
Lender. The parties hereto expressly agree that:

>       (i) the Administrative Agent may accept documents that appear on their
> face to be in substantial compliance with the terms of a Syndicated Letter of
> Credit without responsibility for further investigation, regardless of any
> notice or information to the contrary, and may make payment upon presentation
> of documents that appear on their face to be in substantial compliance with
> the terms of such Syndicated Letter of Credit;
> 
>      (ii) the Administrative Agent shall have the right, in its sole
> discretion, to decline to accept such documents and to make such payment if
> such documents are not in strict compliance with the terms of such Syndicated
> Letter of Credit; and
> 
>      (iii) this sentence shall establish the standard of care to be exercised
> by the

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 19 -

> Administrative Agent when determining whether drafts and other documents
> presented under a Syndicated Letter of Credit comply with the terms thereof
> (and the parties hereto hereby waive, to the extent permitted by applicable
> law, any standard of care inconsistent with the foregoing).

     (c) Disbursement Procedures. The Administrative Agent shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under any Syndicated Letter of Credit. The
Administrative Agent shall promptly after such examination (i) notify each of
the Lenders and the Account Parties by telephone (confirmed by telecopy) of such
demand for payment and (ii) deliver to each Lender a copy of each document
purporting to represent a demand for payment under such Syndicated Letter of
Credit. With respect to any drawing properly made under a Syndicated Letter of
Credit, each Lender will make an LC Disbursement in respect of such Syndicated
Letter of Credit in accordance with its liability under such Syndicated Letter
of Credit and this Agreement, such LC Disbursement to be made to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make any such LC
Disbursement available to the beneficiary of such Syndicated Letter of Credit by
promptly crediting the amounts so received, in like funds, to the account
identified by such beneficiary in connection with such demand for payment.
Promptly following any LC Disbursement by any Lender in respect of any
Syndicated Letter of Credit, the Administrative Agent will notify the Account
Parties of such LC Disbursement; provided that any failure to give or delay in
giving such notice shall not relieve the Account Parties of their obligation to
reimburse the Lenders with respect to any such LC Disbursement.

     (d) Interim Interest. If any LC Disbursement with respect to a Syndicated
Letter of Credit is made, then, unless the Account Parties shall reimburse such
LC Disbursement in full on the date such LC Disbursement is made, the unpaid
amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Account Parties
reimburse such LC Disbursement, at the rate per annum equal to (i) 1% plus the
Alternate Base Rate to but excluding the date three Business Days after such LC
Disbursement is made and (ii) from and including the date three Business Days
after such LC Disbursement is made, 3% plus the Alternate Base Rate.

     (e) Right of Contribution. The Account Parties hereby agree, as between
themselves, that if any Account Party shall pay any reimbursement obligation in
respect of any LC Disbursement with respect to a Syndicated Letter of Credit
issued to support the obligations of another Account Party (the "Specified
Account Party"), the Specified Account Party shall, on demand (but subject to
the next sentence), pay to such first Account Party an amount equal to the
amount of such reimbursement. The payment obligation of a Specified Account
Party to another Account Party under this paragraph (e) shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
the Specified Account Party under this Agreement and each other Credit Document,
and such other Account Party shall not exercise any right or remedy with respect
to such reimbursement until payment and satisfaction in full of all of such
obligations of the Specified Account Party.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 20 -

     SECTION 2.04. Non-Syndicated Letters of Credit.

     (a) General. Subject to the terms and conditions set forth herein, at the
request of any Account Party the Lenders agree at any time and from time to time
during the Availability Period to issue Non-Syndicated Letters of Credit for the
account of such Account Party in an aggregate amount that will not result in the
Credit Exposure exceeding the Commitments (it being understood that
Non-Syndicated Letters of Credit may be issued, or be outstanding, for the
account of more than one of the Account Parties at any time). Each
Non-Syndicated Letter of Credit shall be in such form as is consistent with the
requirements of the applicable regulatory authorities in the jurisdiction of
issue as reasonably determined by the Administrative Agent or as otherwise
agreed to by the Administrative Agent and XL Capital. Each Non-Syndicated Letter
of Credit shall be issued by the respective Issuing Lender thereof, through the
Administrative Agent as provided in Section 2.04(c), in the amount of such
Issuing Lender's Applicable Percentage of the aggregate amount of Non-Syndicated
Letters of Credit being requested by such Account Party at such time, and
(notwithstanding anything herein or in any other Letter of Credit Document to
the contrary) such Non-Syndicated Letter of Credit shall be the sole
responsibility of such Issuing Lender (and of no other Person, including any
other Lender or the Administrative Agent). Notwithstanding anything to the
contrary in this Agreement, no Non-Syndicated Letter of Credit may be requested
hereunder for any jurisdiction unless XL Capital provides evidence reasonably
satisfactory to the Administrative Agent that Syndicated Letters of Credit do
not comply with the insurance laws of such jurisdiction.

     (b) Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of Non-Syndicated Letters of Credit (or the amendment, renewal or
extension of outstanding Non-Syndicated Letters of Credit), an Account Party
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Administrative Agent) to the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of
Non-Syndicated Letters of Credit, or identifying the Non-Syndicated Letters of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension, as the case may be (which shall be a Business
Day), the date on which such Non-Syndicated Letters of Credit are to expire
(which shall comply with paragraph (e) of this Section), the aggregate amount of
all Non-Syndicated Letters of Credit to be issued in connection with such
request, the name and address of the beneficiary thereof and the terms and
conditions of (and such other information as shall be necessary to prepare,
amend, renew or extend, as the case may be) such Non-Syndicated Letters of
Credit. If Non-Syndicated Letters of Credit issued in connection with the same
request shall provide for the automatic extension of the expiry date thereof
unless the Issuing Lender thereof or the Administrative Agent gives notice that
such expiry date shall not be extended, then the Administrative Agent (acting on
behalf of the relevant Issuing Lenders) will give such notice for all such
Non-Syndicated Letters of Credit if requested to do so by the Required Lenders
of the Letter of Credit Tranche in a notice given to the Administrative Agent
not more than 60 days, but not less than 45 days, prior to the current expiry
date of such Non-Syndicated Letter of Credit. If requested by the Administrative
Agent, such Account Party also shall submit a letter of credit application on
JPMCB's standard form in connection with any request for a Non-Syndicated Letter
of Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by any Account Party to, or entered
into by any

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 21 -

Account Party with, the Administrative Agent (acting on behalf of the relevant
Issuing Lenders) relating to any Non-Syndicated Letter of Credit, the terms and
conditions of this Agreement shall control.

     (c) Issuance and Administration. Each Non-Syndicated Letter of Credit shall
be executed and delivered by the Administrative Agent (which term, for purposes
of this Section 2.04 and any other provisions of this Agreement, including
Article IX and Section 10.03, relating to Non-Syndicated Letters of Credit,
shall be deemed to refer to, unless the context otherwise requires, JPMCB acting
in its capacity as the Administrative Agent or in its individual capacity, in
either case as attorney-in-fact for the respective Issuing Lender), acting
through any duly authorized officer of JPMCB, in the name and on behalf of, and
as attorney-in-fact for, the Issuing Lender party to such Non-Syndicated Letter
of Credit. With respect to each Non-Syndicated Letter of Credit, the
Administrative Agent shall act in the name and on behalf of, and as
attorney-in-fact for, the Lender issuing such Non-Syndicated Letter of Credit
and in that capacity shall, and each Lender hereby irrevocably appoints and
designates the Administrative Agent, acting through any duly authorized officer
of JPMCB, to so act in the name and on behalf of, and as attorney-in-fact for,
each Lender with respect to each Non-Syndicated Letter of Credit to be issued by
such Lender hereunder and, without limiting any other provision of this
Agreement, to, (i) execute and deliver in the name and on behalf of such Lender
each Non-Syndicated Letter of Credit to be issued by such Lender hereunder, (ii)
receive drafts, other demands for payment and/or other documents presented by
the beneficiary thereunder, (iii) determine whether such drafts, demands and/or
documents are in compliance with the terms and conditions thereof, (iv) notify
the beneficiary of any such Non-Syndicated Letter of Credit of the expiration or
non-renewal thereof in accordance with the terms thereof, (v) advise such
beneficiary of any change in the office for presentation of drafts under any
such Non-Syndicated Letter of Credit, (vi) enter into with the Account Parties
any such letter of credit application or similar agreement with respect to any
such Non-Syndicated Letter of Credit as the Administrative Agent shall require,
(vii) remit to the beneficiary of any such Non-Syndicated Letter of Credit any
payment made by such Lender and received by the Administrative Agent in
connection with a drawing thereunder, (viii) perform any and all other acts
which in the sole opinion of the Administrative Agent may be necessary or
incidental to the performance of the powers herein granted with respect to such
Non-Syndicated Letter of Credit, (ix) notify such Lender and the Account Parties
that a valid drawing has been made and the date that the related LC Disbursement
is to be made; provided that the Administrative Agent shall have no obligation
or liability for any LC Disbursement under such Non-Syndicated Letter of Credit
and (x) delegate to any agent of JPMCB and such agent's Related Parties, or any
of them, the performance of any of such powers. Each Lender hereby ratifies and
confirms (and undertakes to ratify and confirm from time to time upon the
request of the Administrative Agent) whatsoever the Administrative Agent (or any
Related Party thereof) shall do or purport to do by virtue of the power herein
granted. Promptly upon the request of the Administrative Agent, each Lender will
furnish to the Administrative Agent such powers of attorney or other evidence as
any beneficiary of any Non-Syndicated Letter of Credit may reasonably request in
order to demonstrate that the Administrative Agent has the power to act as
attorney-in-fact for such Lender with respect to such Non-Syndicated Letter of
Credit (together with such evidence of the due authorization, execution,
delivery and validity of such power of attorney as the Administrative Agent may
reasonably request). Without limiting any provision of Article IX, the
Administrative Agent may perform any and all of its duties and exercise any and
all of its

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 22 -

rights and powers under this Section 2.04 through its Related Parties.

     (d) Limitations on Amounts. Non-Syndicated Letters of Credit shall be
issued, amended, renewed or extended only if (and upon such issuance, amendment,
renewal or extension of each Non-Syndicated Letter of Credit the Account Parties
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, (i) the aggregate Credit Exposure of
the Lenders under the Letter of Credit Tranche shall not exceed the aggregate
amount of the Letter of Credit Commitments and (ii) the Credit Exposure
(excluding any Alternative Currency LC Exposure) of each Lender under the Letter
of Credit Tranche shall not exceed the Letter of Credit Commitment of such
Lender.

     (e) Expiry Date. Each Non-Syndicated Letter of Credit shall expire at or
prior to the close of business on the date one year after the date of the
issuance of such Non-Syndicated Letter of Credit (or, in the case of any renewal
or extension thereof, one year after such renewal or extension).

     (f) Participations. By the issuance of a Non-Syndicated Letter of Credit
(or an amendment to a Non-Syndicated Letter of Credit increasing the amount
thereof) by the respective Issuing Lender, and without any further action on the
part of such Issuing Lender or the Lenders, such Issuing Lender hereby grants to
each Lender (other than the Issuing Lender itself), and each such Lender hereby
acquires from such Issuing Lender, a participation in such Non-Syndicated Letter
of Credit equal to such Lender's Applicable Percentage of the aggregate amount
available to be drawn under such Non-Syndicated Letter of Credit. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Non-Syndicated Letter of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Non-Syndicated Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for account of the respective Issuing Lender, such
Lender's Applicable Percentage of each LC Disbursement made by an Issuing Lender
in respect of any Non-Syndicated Letter of Credit promptly upon the request of
the Administrative Agent at any time from the time such LC Disbursement is made
until such LC Disbursement is reimbursed by the Account Parties or at any time
after any reimbursement payment is required to be refunded to the Account
Parties for any reason. Such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Promptly following receipt by
the Administrative Agent of any payment from the Account Parties pursuant to the
next following paragraph, the Administrative Agent shall distribute such payment
to the respective Issuing Lender or, to the extent that the Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Lender, then to
such Lenders and such Issuing Lender as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse an Issuing Lender for
any LC Disbursement shall not relieve the Account Parties of their obligation to
reimburse such LC Disbursement.

     (g) Reimbursement. If any Issuing Lender shall make any LC Disbursement in
respect of any Non-Syndicated Letter of Credit, regardless of the identity of
the Account Party of such Non-Syndicated Letter of Credit, the Account Parties
jointly and severally agree that they shall reimburse such Issuing Lender in
respect of such LC Disbursement by paying to the

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 23 -

Administrative Agent an amount equal to such LC Disbursement not later than
noon, New York City time, on (i) the Business Day that the Account Parties
receive notice of such LC Disbursement, if such notice is received prior to
10:00 a.m., New York City time, or (ii) the Business Day immediately following
the day that the Account Parties receive such notice, if such notice is not
received prior to such time.

     If the Account Parties fail to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Account Parties in respect thereof and such
Lender's Applicable Percentage thereof.

     (h) Obligations Absolute. The Account Parties' joint and several
obligations to reimburse LC Disbursements in respect of any Non-Syndicated
Letter of Credit as provided in paragraph (g) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Non-Syndicated
Letter of Credit, or any term or provision therein, (ii) any draft or other
document presented under a Non-Syndicated Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a
Non-Syndicated Letter of Credit against presentation of a draft or other
document that does not comply strictly with the terms of such Non-Syndicated
Letter of Credit (provided that the Account Parties shall not be obligated to
reimburse such LC Disbursements unless payment is made against presentation of a
draft or other document that at least substantially complies with the terms of
such Non-Syndicated Letter of Credit), (iv) at any time or from time to time,
without notice to any Account Party, the time for any performance of or
compliance with any of such reimbursement obligations of any other Account Party
being waived, extended or renewed, (v) any of such reimbursement obligations of
any other Account Party being amended or otherwise modified in any respect, or
any guarantee of any of such reimbursement obligations being released,
substituted or exchanged in whole or in part or otherwise dealt with, (vi) the
occurrence of any Default, (vii) the existence of any proceedings of the type
described in clause (g) or (h) of Article VIII with respect to any other Account
Party or any guarantor of any of such reimbursement obligations, (viii) any lack
of validity or enforceability of any of such reimbursement obligations against
any other Account Party or any guarantor of any of such reimbursement
obligations, or (ix) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of the obligations of any
Account Party hereunder.

     Neither the Administrative Agent, the Lenders nor any Issuing Lender, nor
any of their respective Related Parties, shall have any liability or
responsibility by reason of or in connection with the payment or failure to make
any payment under a Non-Syndicated Letter of Credit (irrespective of any of the
circumstances referred to in the preceding sentence) as a result of determining
whether drafts or other documents presented under a Non-Syndicated Letter of
Credit comply with the terms thereof, or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Non-Syndicated Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of an Issuing
Lender; provided that the foregoing shall not be construed to

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 24 -

excuse the Administrative Agent or a Lender from liability to the Account
Parties to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Account Parties to
the extent permitted by applicable law) suffered by the Account Parties that are
caused by the gross negligence or willful misconduct of the Administrative Agent
or a Lender when determining whether drafts and other documents presented under
a Non-Syndicated Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that:

>      (i) the Administrative Agent may accept documents that appear on their
> face to be in substantial compliance with the terms of a Non-Syndicated Letter
> of Credit without responsibility for further investigation, regardless of any
> notice or information to the contrary, and may make payment upon presentation
> of documents that appear on their face to be in substantial compliance with
> the terms of such Non-Syndicated Letter of Credit;
> 
>      (ii) the Administrative Agent shall have the right, in its sole
> discretion, to decline to accept such documents and to make such payment if
> such documents are not in strict compliance with the terms of such
> Non-Syndicated Letter of Credit; and
> 
>      (iii) this sentence shall establish the standard of care to be exercised
> by the Administrative Agent when determining whether drafts and other
> documents presented under a Non-Syndicated Letter of Credit comply with the
> terms thereof (and the parties hereto hereby waive, to the extent permitted by
> applicable law, any standard of care inconsistent with the foregoing).

     (i) Disbursement Procedures. The Administrative Agent shall, within a
reasonable time following its receipt thereof, examine all documents purporting
to represent a demand for payment under any Non-Syndicated Letter of Credit. The
Administrative Agent shall promptly after such examination (i) notify each of
the Lenders and the Account Parties by telephone (confirmed by telecopy) of such
demand for payment and (ii) deliver to each Lender (including the Issuing
Lender) a copy of each document purporting to represent a demand for payment
under such Non-Syndicated Letter of Credit. With respect to any drawing properly
made under a Non-Syndicated Letter of Credit, the Issuing Lender thereof will
make an LC Disbursement in respect of such Non-Syndicated Letter of Credit in
accordance with its liability under such Non-Syndicated Letter of Credit and
this Agreement, such LC Disbursement to be made to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make any such LC Disbursement
available to the beneficiary of such Non-Syndicated Letter of Credit by promptly
crediting the amounts so received, in like funds, to the account identified by
such beneficiary in connection with such demand for payment. Promptly following
any LC Disbursement by any Issuing Lender in respect of any Non-Syndicated
Letter of Credit, the Administrative Agent will notify the Account Parties of
such LC Disbursement; provided that any failure to give or delay in giving such
notice shall not relieve the Account Parties of their obligation to reimburse
such Issuing Lender with respect to any such LC Disbursement.

     (j) Interim Interest. If any LC Disbursement with respect to a
Non-Syndicated Letter of Credit is made, then, unless the Account Parties shall
reimburse such LC Disbursement

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 25 -

in full on the date such LC Disbursement is made, the unpaid amount thereof
shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Account Parties
reimburse such LC Disbursement, at the rate per annum equal to (i) 1% plus the
Alternate Base Rate to but excluding the date three Business Days after such LC
Disbursement is made and (ii) from and including the date three Business Days
after such LC Disbursement is made, 3% plus the Alternate Base Rate.

     (k) Right of Contribution. The Account Parties hereby agree, as between
themselves, that if any Account Party shall pay any reimbursement obligation in
respect of any LC Disbursement with respect to a Non-Syndicated Letter of Credit
issued to support the obligations of another Account Party (the "Specified
Account Party"), the Specified Account Party shall, on demand (but subject to
the next sentence), pay to such first Account Party an amount equal to the
amount of such reimbursement. The payment obligation of a Specified Account
Party to another Account Party under this paragraph (k) shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
the Specified Account Party under this Agreement and each other Credit Document,
and such other Account Party shall not exercise any right or remedy with respect
to such reimbursement until payment and satisfaction in full of all of such
obligations of the Specified Account Party.

     (l) Continuation of Existing Non-Syndicated Letters of Credit. Subject to
the terms and conditions hereof, each Non-Syndicated Letter of Credit under (and
as defined in) the Existing Credit Agreement which is outstanding on the
Effective Date shall, effective as of the Effective Date, be amended to reflect
the Lenders under the Letter of Credit Tranche as of the Effective Date and,
with respect to each such respective Letter of Credit, a face amount based each
such Lender's Applicable Percentage of the Letter of Credit Commitments as in
effect on the Effective Date, and such Letters of Credit, as so amended, shall
be continued hereunder as a Non-Syndicated Letter of Credit issued by such
Lender.

     SECTION 2.05. Participated Letters of Credit.

     (a) General. Subject to the terms and conditions set forth herein, any
Account Party may request the Issuing Lender to issue, at any time and from time
to time during the Availability Period, Participated Letters of Credit for its
own account. Each Participated Letter of Credit shall be in such form as is
consistent with the requirements of the applicable regulatory authorities in
Illinois, California, Wisconsin or New York as reasonably determined by the
Administrative Agent or as otherwise agreed to by the Administrative Agent and
XL Capital. Participated Letters of Credit issued hereunder shall constitute
utilization of the Commitments.

     (b) Notice of Issuance, Amendment, Renewal or Extension. To request the
issuance of a Participated Letter of Credit (or the amendment, renewal or
extension of an outstanding Participated Letter of Credit), an Account Party
shall hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Lender) to the
Issuing Lender and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Participated Letter of Credit, or identifying the Participated
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Participated Letter of Credit

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 26 -

is to expire (which shall comply with paragraph (d) of this Section), the amount
of such Participated Letter of Credit, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Participated Letter of Credit. If requested by the Issuing
Lender, such Account Party also shall submit a letter of credit application on
the Issuing Lender's standard form in connection with any request for a
Participated Letter of Credit. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by such Account
Party to, or entered into by any Account Party with, the Issuing Lender relating
to any Participated Letter of Credit, the terms and conditions of this Agreement
shall control.

     (c) Limitations on Amounts. A Participated Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Participated Letter of Credit each Account Party
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure of the Issuing
Lender with respect to Participated Letters of Credit (determined for these
purposes without giving effect to the participations therein of the Lenders
pursuant to paragraph (e) of this Section) shall not exceed $50,000,000 and (ii)
the aggregate Credit Exposure of the Lenders under the Letter of Credit Tranche
shall not exceed the aggregate amount of the Letter of Credit Commitments.

     (d) Expiry Date. Each Participated Letter of Credit shall expire at or
prior to the close of business on the date one year after the date of the
issuance of such Participated Letter of Credit (or, in the case of any renewal
or extension thereof, one year after such renewal or extension).

     (e) Participations. By the issuance of a Participated Letter of Credit (or
an amendment to a Participated Letter of Credit increasing the amount thereof)
by the Issuing Lender, and without any further action on the part of the Issuing
Lender or the Lenders, the Issuing Lender hereby grants to each Lender, and each
Lender hereby acquires from the Issuing Lender, a participation in such
Participated Letter of Credit equal to such Lender's Applicable Percentage of
the aggregate amount available to be drawn under such Participated Letter of
Credit. Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Participated Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Participated Letter of Credit or the occurrence and continuance of a Default or
reduction or termination of the Commitments. In consideration and in furtherance
of the foregoing, each Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for account of the Issuing Lender, such
Lender's Applicable Percentage of each LC Disbursement made by the Issuing
Lender in respect of any Participated Letter of Credit promptly upon the request
of the Issuing Lender at any time from the time such LC Disbursement is made
until such LC Disbursement is reimbursed by the Account Parties or at any time
after any reimbursement payment is required to be refunded to the Account
Parties for any reason. Such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Promptly following receipt by
the Administrative Agent of any payment from the Account Parties pursuant to the
next following paragraph, the Administrative Agent shall distribute such payment
to the Issuing Lender or, to the extent that the Lenders have made

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 27 -

payments pursuant to this paragraph to reimburse the Issuing Lender, then to
such Lenders and the Issuing Lender as their interests may appear. Any payment
made by a Lender pursuant to this paragraph to reimburse the Issuing Lender for
any LC Disbursement shall not relieve the Account Parties of their obligation to
reimburse such LC Disbursement.

     (f) Reimbursement. If any Lender shall make any LC Disbursement in respect
of any Participated Letter of Credit, regardless of the identity of the Account
Party of such Participated Letter of Credit, the Account Parties jointly and
severally agree that they shall reimburse such Lender in respect of such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than noon, New York City time, on (i) the Business Day
that the Account Parties receive notice of such LC Disbursement, if such notice
is received prior to 10:00 a.m., New York City time, or (ii) the Business Day
immediately following the day that the Account Parties receive such notice, if
such notice is not received prior to such time.

     If the Account Parties fail to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Account Parties in respect thereof and such
Lender's Applicable Percentage thereof.

     (g) Obligations Absolute. The Account Parties' joint and several
obligations to reimburse LC Disbursements in respect of any Participated Letter
of Credit as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Participated
Letter of Credit, or any term or provision therein, (ii) any draft or other
document presented under a Participated Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a
Participated Letter of Credit against presentation of a draft or other document
that does not comply strictly with the terms of such Participated Letter of
Credit (provided that the Account Parties shall not be obligated to reimburse
such LC Disbursements unless payment is made against presentation of a draft or
other document that at least substantially complies with the terms of such
Participated Letter of Credit), (iv) at any time or from time to time, without
notice to any Account Party, the time for any performance of or compliance with
any of such reimbursement obligations of any other Account Party shall be
waived, extended or renewed, (v) any of such reimbursement obligations of any
other Account Party shall be amended or otherwise modified in any respect, or
any guarantee of any of such reimbursement obligations shall be released,
substituted or exchanged in whole or in part or otherwise dealt with, (vi) the
occurrence of any Default, (vii) the existence of any proceedings of the type
described in clause (g) or (h) of Article VIII with respect to any other Account
Party or any guarantor of any of such reimbursement obligations, (viii) any lack
of validity or enforceability of any of such reimbursement obligations against
any other Account Party or any guarantor of any of such reimbursement
obligations, or (ix) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of the obligations of any
Account Party hereunder.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 28 -

     Neither the Administrative Agent, the Lenders nor the Issuing Lender, nor
any of their respective Related Parties, shall have any liability or
responsibility by reason of or in connection with the payment or failure to make
any payment under a Participated Letter of Credit (irrespective of any of the
circumstances referred to in the preceding sentence) as a result of determining
whether drafts or other documents presented under a Participated Letter of
Credit comply with the terms thereof, or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Participated Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Lender; provided that the foregoing shall not be construed to excuse the Issuing
Lender from liability to the Account Parties to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Account Parties to the extent permitted by applicable law)
suffered by the Account Parties that are caused by the Issuing Lender's gross
negligence or willful misconduct when determining whether drafts and other
documents presented under a Participated Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that:

>      (i) the Issuing Lender may accept documents that appear on their face to
> be in substantial compliance with the terms of a Participated Letter of Credit
> without responsibility for further investigation, regardless of any notice or
> information to the contrary, and may make payment upon presentation of
> documents that appear on their face to be in substantial compliance with the
> terms of such Participated Letter of Credit;
> 
>      (ii) the Issuing Lender shall have the right, in its sole discretion, to
> decline to accept such documents and to make such payment if such documents
> are not in strict compliance with the terms of such Participated Letter of
> Credit; and
> 
>      (iii) this sentence shall establish the standard of care to be exercised
> by the Issuing Lender when determining whether drafts and other documents
> presented under a Participated Letter of Credit comply with the terms thereof
> (and the parties hereto hereby waive, to the extent permitted by applicable
> law, any standard of care inconsistent with the foregoing).

     (h) Disbursement Procedures. The Issuing Lender shall, within a reasonable
time following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Participated Letter of Credit. The
Issuing Lender shall promptly after such examination notify the Administrative
Agent and XL Capital by telephone (confirmed by telecopy) of such demand for
payment and whether the Issuing Lender has made or will make a LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Account Parties of their obligation to reimburse the
Issuing Lender and the Lenders with respect to any such LC Disbursement.

     (i) Interim Interest. If any LC Disbursement is made with respect to a
Participated Letter of Credit, then, unless the Account Parties shall reimburse
such LC Disbursement in full on the date such LC Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such LC Disbursement is made to but excluding the date that the Account
Parties reimburse such LC Disbursement, at the rate per

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 29 -

annum equal to (i) 1% plus the Alternate Base Rate to but excluding the date
three Business Days after such LC Disbursement is made and (ii) from and
including the date three Business Days after such LC Disbursement is made, 3%
plus the Alternate Base Rate. Interest accrued pursuant to this paragraph shall
be for account of the Issuing Lender, except that interest accrued on and after
the date of payment by any Lender pursuant to paragraph (f) of this Section to
reimburse the Issuing Lender shall be for account of such Lender to the extent
of such payment.

     (j) Replacement of the Issuing Lender. The Issuing Lender may be replaced
at any time by written agreement between XL Capital, the Administrative Agent,
the replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Lender. At
the time any such replacement shall become effective, the Account Parties shall
pay all unpaid fees accrued for account of the replaced Issuing Lender pursuant
to Section 2.15(d). From and after the effective date of any such replacement,
(i) the successor Issuing Lender shall have all the rights and obligations of
the replaced Issuing Lender under this Agreement with respect to Participated
Letters of Credit to be issued thereafter and (ii) references herein to the term
"Issuing Lender" shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Participated Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Participated Letters
of Credit.

     (k) Right of Contribution. The Account Parties hereby agree, as between
themselves, that if any Account Party shall pay any reimbursement obligation in
respect of any LC Disbursement with respect to a Participated Letter of Credit
issued to support the obligations of another Account Party (the "Specified
Account Party"), the Specified Account Party shall, on demand (but subject to
the next sentence), pay to such first Account Party an amount equal to the
amount of such reimbursement. The payment obligation of a Specified Account
Party to another Account Party under this paragraph (k) shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
the Specified Account Party under this Agreement and each other Credit Document,
and such other Account Party shall not exercise any right or remedy with respect
to such reimbursement until payment and satisfaction in full of all of such
obligations of the Specified Account Party.

     (l) Continuation of Existing Participated Letters of Credit. Subject to the
terms and conditions hereof, each Participated Letter of Credit under (and as
defined in) the Existing Credit Agreement which is outstanding on the Effective
Date shall automatically be continued hereunder on the Effective Date by the
Issuing Lender, and as of the Effective Date the Lenders shall acquire a
participation therein as if such Letter of Credit were issued hereunder, and
each such Letter of Credit shall be deemed a Participated Letter of Credit under
this Agreement as of such date.

     SECTION 2.06. Alternative Currency Letters of Credit.

     (a) Requests for Offers. From time to time during the Availability Period,
an Account Party may request any or all of the Lenders to make offers to issue
an Alternative

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 30 -

Currency Letter of Credit for account of such Account Party. Each Lender may,
but shall have no obligation to, make such offers on terms and conditions that
are satisfactory to such Lender, and such Account Party may, but shall have no
obligation to, accept any such offers. An Alternative Currency Letter of Credit
shall be issued, amended, renewed or extended only if (and upon such issuance,
amendment, renewal or extension of each Alternative Currency Letter of Credit
the Account Parties shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension, the aggregate Credit
Exposure of the Lenders shall not exceed the aggregate amount of the
Commitments. Each such Alternative Currency Letter of Credit shall be issued,
and subsequently, renewed, extended, amended and confirmed, on such terms as XL
Capital, the applicable Account Party and such Lender shall agree, including
expiry, drawing conditions, reimbursement, interest, fees and provision of
cover; provided that the expiry of any Alternative Currency Letter of Credit
shall not be later than the one-year anniversary from the date of issuance
thereof (or, in the case of any renewal or extension thereof, one-year after
such renewal or extension).

     (b) Reports to Administrative Agent. The Account Parties shall deliver to
the Administrative Agent and each of the Lenders a report in respect of each
Alternative Currency Letter of Credit (an "Alternative Currency Letter of Credit
Report") on and as of the date (i) on which such Alternative Currency Letter of
Credit is issued, (ii) of the issuance, renewal, extension or amendment of a
Syndicated Letter of Credit or a Non-Syndicated Letter of Credit, if any
Alternative Currency Letter of Credit is then outstanding and (iii) on which the
Commitments are to be reduced pursuant to Section 2.12, specifying for each such
Alternative Currency Letter of Credit (after giving effect to issuance thereof,
as applicable):

     (A) the date on which such Alternative Currency Letter of Credit was or is
being issued;

     (B) the Alternative Currency of such Alternative Currency Letter of Credit;

     (C) the aggregate undrawn amount of such Alternative Currency Letter of
Credit (in such Alternative Currency);

     (D) the aggregate unpaid amount of LC Disbursements under such Alternative
Currency Letter of Credit (in such Alternative Currency);

     (E) the Alternative Currency LC Exposure (in Dollars) in respect of such
Alternative Currency Letter of Credit; and

     (F) the aggregate amount of Alternative Currency LC Exposures (in Dollars).

     Each Alternative Currency Letter of Credit Report shall be delivered to the
Administrative Agent and each of the Lenders by 10:00 a.m. (New York City time)
on the date on which it is required to be delivered.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 31 -

     SECTION 2.07. RC Sublimit; Revolving Credit Commitments.

     (a) RC Sublimit. Subject to the terms and conditions set forth herein, each
Lender under the Letter of Credit Tranche agrees to make Loans to an Account
Party from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) such Lender's outstanding Loans exceeding
such Lender's Applicable Percentage of an amount (the "RC Sublimit") equal to
the lesser of (x) initially, $500,000,000 and (y) such lower amount to which the
initial RC Sublimit shall have been reduced pursuant to Section 2.12, (ii) such
Lender's Credit Exposures (excluding any Alternative Currency LC Exposure) under
the Letter of Credit Tranche exceeding such Lender's Letter of Credit
Commitment, (iii) the total outstanding Loans under the Letter of Credit Tranche
exceeding the RC Sublimit or (iv) the aggregate Credit Exposures of all Lenders
under the Letter of Credit Tranche exceeding the aggregate Letter of Credit
Commitments of all Lenders (it being understood that Loans may be made, or be
outstanding, under the Letter of Credit Tranche to more than one of the Account
Parties at any time). Within the foregoing limits and subject to the terms and
conditions set forth herein, the Account Parties may borrow, prepay and reborrow
Loans under the Letter of Credit Tranche.

     (b) Revolving Credit Commitments. Subject to the terms and conditions set
forth herein, each Lender under the Revolving Credit Tranche agrees to make
Loans to an Account Party from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender's outstanding
Loans under such Tranche exceeding such Lender's Revolving Credit Commitment or
(ii) the total outstanding Loans under the Revolving Credit Tranche exceeding
the total Revolving Credit Commitments (it being understood that Loans may be
made, or be outstanding, under the Revolving Credit Tranche to more than one of
the Account Parties at any time). Within the foregoing limits and subject to the
terms and conditions set forth herein, the Account Parties may borrow, prepay
and reborrow Loans under the Revolving Credit Tranche.

     SECTION 2.08. Loans and Borrowings.

     (a) Obligations of Lenders. Each Loan under a Tranche shall be made as part
of a Borrowing consisting of Loans of the same Type made by the Lenders of such
Tranche ratably in accordance with their respective Commitments under such
Tranche. The failure of any Lender under any Tranche to make any Loan required
to be made by it shall not relieve any other Lender under such Tranche of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender's failure to make Loans
as required. Loans made under the Letter of Credit Tranche shall constitute
utilization of both the RC Sublimit and the Letter of Credit Commitments.

     (b) Type of Loans. Subject to Section 2.16, each Borrowing shall be
constituted entirely of ABR Loans or of Eurodollar Loans as any Account Party
may request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Account Parties to repay such Loan in accordance
with the terms of this Agreement.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 32 -

     (c) Minimum Amounts; Limitation on Number of Borrowings. Each Eurodollar
Borrowing shall be in an aggregate amount of $10,000,000 or a larger multiple of
$1,000,000. Each ABR Borrowing shall be in an aggregate amount equal to
$10,000,000 or a larger multiple of $1,000,000; provided that an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Revolving Credit Commitments or that is requested to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.03(a).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of ten Eurodollar
Borrowings outstanding.

     (d) Limitations on Interest Periods. Notwithstanding any other provision of
this Agreement, no Account Party shall be entitled to request (or to elect to
convert to or continue as a Eurodollar Borrowing) any Borrowing if the Interest
Period requested therefor would end after the Maturity Date.

     SECTION 2.09. Requests for Borrowings.

     (a) Notice by the Account Parties. To request a Borrowing, XL Capital shall
notify the Administrative Agent of such request by telephone (i) in the case of
a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (ii) in the case of
an ABR Borrowing, not later than 11:00 a.m., New York City time, on the date of
the proposed Borrowing; provided that any such notice of an ABR Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.03(a) may be given not later than 11:00 a.m., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by XL Capital.

     (b) Content of Borrowing Requests. Each telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.08:

>      (i) the relevant Account Party;
> 
>      (ii) the aggregate amount of the requested Borrowing;
> 
>      (iii) the date of such Borrowing, which shall be a Business Day;
> 
>      (iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
> Borrowing;
> 
>      (v) in the case of a Eurodollar Borrowing, the Interest Period therefor,
> which shall be a period contemplated by the definition of the term "Interest
> Period" and permitted under Section 2.08(d);
> 
>      (vi) the location and number of such Account Party's account to which
> funds are to be disbursed, which shall comply with the requirements of Section
> 2.10; and
> 
>      (vii) whether such Borrowing is to be made under the Letter of Credit
> Tranche or the Revolving Credit Tranche.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 33 -

     (c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender under the relevant Tranche of the
details thereof and of the amount of such Lender's Loan to be made as part of
the requested Borrowing.

     (d) Failure to Elect. If no election as to the Type of a Borrowing is
specified, then the requested Borrowing shall be an ABR Borrowing. If no
Interest Period is specified with respect to any requested Eurodollar Borrowing,
then the requested Borrowing shall be made instead as an ABR Borrowing.

     SECTION 2.10. Funding of Borrowings.

     (a) Funding by Lenders. Each Lender under any Tranche shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time (or 1:00 p.m., New
York City time with respect to ABR Loans requested by XL Capital no later than
11:00 a.m. on the same day), to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the relevant Account
Party by promptly crediting the amounts so received, in like funds, to an
account of such Account Party maintained with the Administrative Agent in New
York City and designated by such Account Party in the applicable Borrowing
Request.

     (b) Presumption by the Administrative Agent. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing (or in the case of any ABR Borrowing, on or prior to the proposed date
of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender's share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the relevant Account Party a corresponding amount.
In such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the relevant Account Party severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Account
Party to but excluding the date of payment to the Administrative Agent, at (i)
in the case of such Lender, the Federal Funds Effective Rate or (ii) in the case
of such Account Party, the interest rate applicable to ABR Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender's Loan included in such Borrowing.

     SECTION 2.11. Interest Elections.

     (a) Elections by the Account Parties. The Loans constituting each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have the Interest Period
specified in such Borrowing Request. Thereafter, the relevant Account Party may
elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing as a Borrowing of the same Type and, in the case of a
Eurodollar Borrowing, may elect the Interest Period therefor, all as provided in
this Section. The relevant Account Party may elect different options with
respect to different portions of the

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 34 -

affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans constituting such Borrowing, and the Loans
constituting each such portion shall be considered a separate Borrowing.

     (b) Notice of Elections. To make an election pursuant to this Section, XL
Capital shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.09 if XL
Capital were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by XL Capital.

     (c) Content of Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.08:

>      (i) the Borrowing to which such Interest Election Request applies and, if
> different options are being elected with respect to different portions
> thereof, the portions thereof to be allocated to each resulting Borrowing (in
> which case the information to be specified pursuant to clauses (iii) and (iv)
> of this paragraph shall be specified for each resulting Borrowing);
> 
>      (ii) the effective date of the election made pursuant to such Interest
> Election Request, which shall be a Business Day;
> 
>      (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
> Eurodollar Borrowing; and
> 
>      (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
> Period therefor after giving effect to such election, which shall be a period
> contemplated by the definition of the term "Interest Period" and permitted
> under Section 2.08(d).

     (d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender's portion of each
resulting Borrowing.

     (e) Failure to Elect; Events of Default. If XL Capital fails to deliver a
timely and complete Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies XL
Capital, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period therefor.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 35 -

     SECTION 2.12. Termination and Reduction of the Commitments.

     (a) Scheduled Termination. Unless previously terminated, the Commitments
shall terminate at the close of business on the Commitment Termination Date.

     (b) Voluntary Termination or Reduction. The Account Parties may at any time
terminate, or from time to time reduce, the Commitments under any Tranche
(including the RC Sublimit); provided that (i) each reduction of the Commitments
under any Tranche or of the RC Sublimit under the Letter of Credit Tranche shall
be in an amount that is $25,000,000 or a larger multiple of $5,000,000 and (ii)
the Account Parties shall not terminate or reduce the Commitments under any
Tranche or the RC Sublimit under the Letter of Credit Tranche if the Credit
Exposure under such Tranche would exceed such Commitments or (in the case of the
Letter of Credit Tranche) the outstanding Loans thereunder would exceed the RC
Sublimit.

     (c) Notice of Voluntary Termination or Reduction. XL Capital shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by XL Capital pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by XL Capital
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by XL Capital (by notice to
the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.

     (d) Effect of Termination or Reduction. Any termination or reduction of the
Commitments or the RC Sublimit shall be permanent. Each reduction of the
Commitments under any Tranche or the RC Sublimit under the Letter of Credit
Tranche shall be made ratably among the Lenders under such Tranche in accordance
with their respective Commitments thereunder.

     SECTION 2.13. Repayment of Loans; Term-Out Option; Evidence of Debt.

     (a) Repayment. Each Account Party hereby unconditionally promises to pay to
the Administrative Agent for account of the relevant Lenders, (i) in the event
that the Term-Out Option has not been exercised, the outstanding principal
amount of the Loans made to such Account Party on the Commitment Termination
Date and (ii) in the event that the Term-Out Option has been exercised and is in
effect, on the Maturity Date, the then unpaid principal amount of the Loans made
to such Account Party outstanding at the close of business on the Commitment
Termination Date.

     (b) Term-Out Option. The Account Parties may, by notice given by XL Capital
to the Administrative Agent (which shall promptly notify the Lenders) not less
than 15 days prior to the Commitment Termination Date, extend the Maturity Date
for all Loans outstanding at the close of business New York City time on the
Commitment Termination Date to the first anniversary of the Commitment
Termination Date (the "Term-Out Option"); provided that such extension shall not
be effective with respect to any Lender unless:

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 36 -

>      (i) no Default shall have occurred and be continuing on each of the date
> of the notice requesting such extension and on the Commitment Termination
> Date; and
> 
>      (ii) each of the representations and warranties made by the Account
> Parties in Article IV shall be true and complete on and as of each of the date
> of the notice requesting such extension and the Commitment Termination Date
> with the same force and effect as if made on and as of such date (or, if any
> such representation or warranty is expressly stated to have been made as of a
> specific date, as of such specific date).

     Notwithstanding the foregoing, the Commitments of the Lenders to make Loans
shall terminate on the Commitment Termination Date.

     (c) Manner of Payment. Prior to any repayment or prepayment of any
Borrowings hereunder, XL Capital shall select the Borrowing or Borrowings to be
paid and shall notify the Administrative Agent by telephone (confirmed by
telecopy) of such selection not later than 11:00 a.m., New York City time, three
Business Days before the scheduled date of such repayment; provided that each
repayment of Borrowings shall be applied to repay any outstanding ABR Borrowings
before any other Borrowings. If XL Capital fails to make a timely selection of
the Borrowing or Borrowings to be repaid or prepaid, such payment shall be
applied, first, to pay any outstanding ABR Borrowings and, second, to other
Borrowings in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
first). Each payment of a Borrowing shall be applied ratably to the Loans
included in such Borrowing.

     (d) Maintenance of Records by Lenders. Each Lender shall maintain in
accordance with its usual practice records evidencing the indebtedness of each
Account Party to such Lender resulting from each Loan made by such Lender to
such Account Party, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder.

     (e) Maintenance of Records by the Administrative Agent. The Administrative
Agent shall maintain records in which it shall record (i) the amount of each
Loan made to each Account Party hereunder, the Type thereof and each Interest
Period therefor, (ii) the amount of any principal or interest due and payable or
to become due and payable from such Account Party to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
account of the Lenders and each Lender's share thereof.

     (f) Effect of Entries. The entries made in the records maintained pursuant
to paragraph (d) or (e) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Account
Parties to repay the Loans in accordance with the terms of this Agreement.

     (g) Promissory Notes. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, each Account Party shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 37 -

times (including after assignment pursuant to Section 10.04) be represented by
one or more promissory notes in such form payable to the payee named therein
(or, if such promissory note is a registered note, to such payee and its
registered assigns).

     SECTION 2.14. Prepayment of Loans.

     (a) Right to Prepay Borrowings. The Account Parties shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to the requirements of this Section.

     (b) Notices, Etc. XL Capital shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.12, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.12. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders under the relevant
Tranche of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of a Borrowing of the same
Type as provided in Section 2.08. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.16
and shall be made in the manner specified in Section 2.13(c).

     SECTION 2.15. Fees.

     (a) Facility Fee. XL Capital agrees to pay to the Administrative Agent for
account of each Lender a facility fee, which shall accrue at a rate per annum
equal to 0.06%, (i) prior to the termination of such Lender's Commitment, on the
daily amount of such Commitment (whether used or unused) during the period from
and including the Effective Date to, but excluding, the earlier of the date such
Commitment terminates and the Commitment Termination Date and (ii) if such
Lender continues to have any Credit Exposure after its Commitment terminates,
then such facility fee shall continue to accrue on the daily amount of such
Lender's Credit Exposure from and including the date on which such Lender's
Commitment terminates to but excluding the date on which such Lender ceases to
have any Credit Exposure. Accrued facility fees shall be payable on each
Quarterly Date and on (i) in the event the Term-Out Option has not been
exercised, the earlier of the date the Commitments terminate and the Commitment
Termination Date or (ii) in the event the Term-Out Option has been exercised and
is in effect, on the Maturity Date; provided that any facility fees accruing
after such earlier date or the Maturity Date, as the case may be, shall be
payable on demand. All facility fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 38 -

     (b) Syndicated Letter of Credit Fees. XL Capital agrees to pay to the
Administrative Agent for account of each Lender under the Letter of Credit
Tranche a letter of credit fee which shall accrue at a rate per annum equal to
0.365% on the average daily aggregate undrawn amount of all outstanding
Syndicated Letters of Credit during the period from and including the Effective
Date to but excluding the later of the date on which such Lender's Letter of
Credit Commitment terminates and the date on which such Lender ceases to have
any LC Exposure. Syndicated Letter of Credit fees accrued through and including
each Quarterly Date shall be payable on the third Business Day following such
Quarterly Date, commencing on the first such date to occur after the Effective
Date; provided that all such fees shall be payable on the date on which the
Letter of Credit Commitments terminate and any such fees accruing after the date
on which the Letter of Credit Commitments terminate shall be payable on demand.
Letter of credit fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

     (c) Non-Syndicated Letter of Credit Fees. XL Capital agrees to pay to the
Administrative Agent for account of each Lender under the Letter of Credit
Tranche a letter of credit fee which shall accrue at a rate per annum equal to
0.365% on the average daily aggregate undrawn amount of all outstanding
Non-Syndicated Letters of Credit during the period from and including the
Effective Date to but excluding the later of the date on which such Lender's
Letter of Credit Commitment terminates and the date on which such Lender ceases
to have any LC Exposure, as well as the Administrative Agent's standard
administrative fees with respect to the issuance, amendment, renewal or
extension of any Non-Syndicated Letter of Credit or processing of drawings
thereunder. Non-Syndicated Letter of Credit fees accrued through and including
each Quarterly Date shall be payable on the third Business Day following such
Quarterly Date, commencing on the first such date to occur after the Effective
Date; provided that all such fees shall be payable on the date on which the
Letter of Credit Commitments terminate and any such fees accruing after the date
on which the Letter of Credit Commitments terminate shall be payable on demand.
Letter of credit fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

     (d) Participated Letter of Credit Fees. XL Capital agrees to pay (i) to the
Administrative Agent for account of each Lender under the Letter of Credit
Tranche a participation fee with respect to its participations in Participated
Letters of Credit, which shall accrue at a rate of 0.365% per annum on the
average daily amount of such Lender's LC Exposure in respect of Participated
Letters of Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender's Letter of Credit
Commitment terminates and the date on which such Lender ceases to have any such
LC Exposure, and (ii) to the Issuing Lender a fronting fee, which shall accrue
at a rate of 0.125% per annum on the average daily amount of the LC Exposure in
respect of Participated Letters of Credit (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Letter of Credit Commitments and the date on which there
ceases to be any such LC Exposure, as well as the Issuing Lender's standard
administrative fees with respect to the issuance, amendment, renewal or
extension of any Participated Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
each Quarterly Date shall be

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 39 -

payable on the third Business Day following such Quarterly Date, commencing on
the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Letter of Credit Commitments
terminate and any such fees accruing after the date on which the Letter of
Credit Commitments terminate shall be payable on demand. Any other fees payable
to the Issuing Lender pursuant to this paragraph shall be payable within 10 days
after demand. All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

     (e) Administrative Agent Fees. XL Capital agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between XL Capital and the Administrative
Agent.

     (f) Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent for
distribution, in the case of the facility fees and the letter of credit fees
referred to in paragraphs (a) through (d) of this Section, to the Lenders
entitled thereto. Fees paid shall not be refundable under any circumstances.

     SECTION 2.16. Interest.

     (a) ABR Loans. The Loans constituting each ABR Borrowing shall bear
interest at a rate per annum equal to the Alternate Base Rate plus the
Additional Margin, if any.

     (b) Eurodollar Loans. The Loans constituting each Eurodollar Borrowing
shall bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period for such Borrowing plus the Applicable Margin plus the
Additional Margin, if any.

     (c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable (other that in respect
of any LC Disbursement under Sections 2.03(d), 2.04(j), and 2.05(i)) by the
Account Parties hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided above or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

     (d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon (i) in the event
the Term-Out Option has not been exercised, the date the Commitments terminate
or (ii) in the event the Term-Out Option has been exercised, the Maturity Date;
provided that (x) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (y) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the later of the
Commitment Termination Date and the Maturity Date), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (z) in the event of any conversion of any Eurodollar
Borrowing prior to the end of the Interest Period therefor, accrued interest on
such Borrowing shall be payable on the effective date of such conversion.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 40 -

     (e) Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

     SECTION 2.17. Alternate Rate of Interest. If prior to the commencement of
the Interest Period for any Eurodollar Borrowing:

>      (a) the Administrative Agent determines in good faith (which
> determination shall be conclusive absent manifest error) that adequate and
> reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
> Interest Period; or
> 
>      (b) the Administrative Agent is advised by the Required Lenders (acting
> in good faith) that the Adjusted LIBO Rate for such Interest Period will not
> adequately and fairly reflect the cost to such Lenders of making or
> maintaining their respective Loans included in such Borrowing for such
> Interest Period;

then the Administrative Agent shall give notice thereof to XL Capital and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies XL Capital and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing (unless prepaid) shall be continued as, or converted to, an
ABR Borrowing and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.

     SECTION 2.18. Increased Costs.

     (a) Increased Costs Generally. If any Change in Law shall:

>      (i) impose, modify or deem applicable any reserve, special deposit or
> similar requirement against assets of, deposits with or for account of, or
> credit extended by, any Lender (except any such reserve requirement reflected
> in the Adjusted LIBO Rate); or
> 
>      (ii) impose on any Lender or the London interbank market any other
> condition affecting this Agreement, any Letter of Credit (or any participation
> therein) or any Eurodollar Loan made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Letter of Credit (or of maintaining any
participation therein) or Eurodollar Loan (or of maintaining its obligation to
make any such Loan) or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise), then the
Account Parties jointly and severally agree that they will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 41 -

     (b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's capital or on the capital of such Lender's holding
company, if any, as a consequence of this Agreement or the Letters of Credit
issued or participated in, or the Loans made, by such Lender to a level below
that which such Lender or such Lender's holding company could have achieved but
for such Change in Law (taking into consideration such Lender's policies and the
policies of such Lender's holding company with respect to capital adequacy),
then from time to time the Account Parties will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender's
holding company for any such reduction suffered.

     (c) Certificates from Lenders. A certificate of a Lender setting forth such
Lender's good faith determination of the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to XL Capital and
shall be conclusive absent manifest error. The Account Parties shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof by XL Capital.

     (d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's right to demand such compensation; provided that the Account Parties
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 90 days prior to the date that
such Lender notifies XL Capital of the Change in Law giving rise to such
increased costs or reductions and of such Lender's intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 90 day period
referred to above shall be extended to include the period of retroactive effect
thereof.

     SECTION 2.19. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.14(b) and is
revoked in accordance herewith), or (d) the assignment as a result of a request
by XL Capital pursuant to Section 2.22(b) of any Eurodollar Loan other than on
the last day of an Interest Period therefor, then, in any such event, the
Account Parties shall compensate each Lender for the loss attributable to such
event. The loss to any Lender attributable to any such event shall be deemed to
be an amount determined by such Lender to be equal to the excess, if any, of (i)
the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Interest Period, over (ii)
the amount of interest that such Lender would earn on such principal amount for
such period if such Lender were to invest such principal amount for such period
at the interest rate that would be bid by such Lender (or an affiliate of such
Lender) for Dollar deposits from other banks in the eurodollar market at the
commencement

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 42 -

of such period. A certificate of any Lender setting forth such Lender's good
faith determination of any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to XL Capital and shall be
conclusive absent manifest error. The Account Parties shall pay such Lender the
amount shown as due on any such certificate within 10 days after receipt thereof
by XL Capital.

     SECTION 2.20. Taxes.

     (a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Account Parties hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes; provided that if any Account Party
shall be required to deduct any Indemnified Taxes from such payments, then (i)
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Account Party shall make such deductions and
(iii) such Account Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

     (b) Payment of Other Taxes by the Account Parties. In addition, each
Account Party shall pay any Other Taxes to the relevant Governmental Authority
in accordance with applicable law.

     (c) Indemnification by the Account Parties. The Account Parties shall
indemnify the Administrative Agent and each Lender, within 10 days after written
demand to XL Capital therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) paid by the Administrative Agent or such Lender, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to XL
Capital by a Lender, or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive as between such Lender or the
Administrative Agent, as the case may be, and the Account Parties absent
manifest error.

     (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Account Party to a Governmental
Authority, XL Capital on behalf of such Account Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

     (e) Exemptions. Each Lender and the Administrative Agent shall, at the
written request of XL Capital, provide to any Account Party such form,
certification or similar documentation, if any (each duly completed, accurate
and signed) as is currently required by any Account Party Jurisdiction or any
other jurisdiction, or comply with such other requirements, if any, as is
currently applicable in such Account Party Jurisdiction or any other
jurisdiction, in

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 43 -

order to obtain an exemption from, or reduced rate of, deduction, payment or
withholding of Indemnified Taxes or Other Taxes to which such Lender or the
Administrative Agent is entitled pursuant to an applicable tax treaty or the law
of such Account Party Jurisdiction or any other jurisdiction; provided that XL
Capital shall have furnished to such Lender or the Administrative Agent in a
reasonably timely manner copies of such documentation and notice of such
requirements together with applicable instructions. The Account Parties shall
not be required to indemnify any Lender or the Administrative Agent under
Section 2.20(a) or (c) for any Indemnified Taxes or Other Taxes to the extent
such Indemnified Taxes or Other Taxes would not be imposed but for the failure
by such Lender or the Administrative Agent, as the case may be, to comply with
the provisions of the preceding sentence. Upon the reasonable request of XL
Capital in writing, each Lender and the Administrative Agent will provide to XL
Capital such form, certification or similar documentation (each duly completed,
accurate and signed) as may in the future be required by any Account Party
Jurisdiction or any other jurisdiction, or comply with such other requirements,
if any, as may be applicable in such Account Party Jurisdiction or any other
jurisdiction in order to obtain an exemption from, or reduced rate of,
deduction, payment or withholding of Indemnified Taxes or Other Taxes to which
such Lender or the Administrative Agent is entitled pursuant to an applicable
tax treaty or the law of the relevant jurisdiction.

     (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by an Account Party or with respect to which an
Account Party has paid additional amounts pursuant to this Section 2.20, it
shall pay over such refund to such Account Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Account Party under
this Section 2.20 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that such Account
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to such Account Party (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to any Account Party or any other Person.

     (g) Any Lender that is not a Lender as of the Effective Date shall not be
entitled to any greater payment under this Section 2.20 than such Lender’s
assignor would have been entitled to absent such assignment (determined taking
into account the provisions of this Section) except to the extent that the
entitlement to a greater payment resulted solely from a Change in Law formally
announced after the date on which such Lender became a Lender hereunder.

     SECTION 2.21. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

     (a) Payments by the Account Parties. The Account Parties shall make each
payment required to be made by them hereunder (whether of principal, interest,
fees or reimbursement of LC Disbursements, interest or fees, or under Section
2.18, 2.19 or 2.20, or otherwise) or under any other Credit Document (except to
the extent otherwise provided therein)

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 44 -

prior to 12:00 noon, New York City time, on the date when due, in immediately
available funds, without set-off or counterclaim; provided that any payments in
respect of Alternative Currency Letters of Credit shall be made in the manner
(including the time and place of payment) as shall have been separately agreed
between the relevant Account Party and Lender pursuant to Section 2.06. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments pursuant to Sections 2.18, 2.19, 2.20 and 10.03,
which shall be made directly to the Persons entitled thereto. The Administrative
Agent shall distribute any such payments received by it for account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars.

     (b) Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

     (c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i)
with respect to any Tranche, each reimbursement of LC Disbursements (other than
in respect of Alternative Currency Letters of Credit) shall be made to the
Lenders, each Borrowing shall be made from the Lenders, each payment of fees
under Section 2.15 shall be made for account of the relevant Lenders, and each
termination or reduction of the amount of the Commitments under Section 2.12
shall be applied to the respective Commitments of the Lenders, in each case pro
rata according to the amounts of their respective Commitments under such
Tranche; (ii) each Borrowing under any Tranche shall be allocated pro rata among
the Lenders under such Tranche according to the amounts of their respective
Commitments (in the case of the making of Loans) or their respective Loans that
are to be included in such Borrowing (in the case of conversions and
continuations of Loans) under such Tranche; (iii) each payment or prepayment of
principal of Loans under any Tranche by the Account Parties shall be made for
account of the Lenders under such Tranche pro rata in accordance with the
respective unpaid principal amounts of the Loans held by them thereunder; and
(iv) each payment of interest on Loans under any Tranche by an Account Party
shall be made for account of the Lenders under such Tranche pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders thereunder.

     (d) Sharing of Payments by Lenders. With respect to any Tranche, if any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
LC Disbursements (other than with respect to Alternative Currency Letters of
Credit) resulting in such Lender receiving payment of a

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 45 -

greater proportion of the aggregate amount of its Loans and/or LC Disbursements
(other than with respect to Alternative Currency Letters of Credit) under such
Tranche and accrued interest thereon then due than the proportion received by
any other Lender under such Tranche, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and/or LC Disbursements (other than with respect to Alternative Currency Letters
of Credit) of other Lenders under such Tranche to the extent necessary so that
the benefit of all such payments shall be shared by the Lenders under such
Tranche ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and/or LC Disbursements (other than
with respect to Alternative Currency Letters of Credit) under such Tranche;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Account Party pursuant to and
in accordance with the express terms of this Agreement or any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or LC Disbursements to any assignee or participant, other than
to any Account Party or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Account Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Account Party rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Account Party in the amount of such participation.

     (e) Presumptions of Payment. Unless the Administrative Agent shall have
received notice from an Account Party prior to the date on which any payment is
due to the Administrative Agent for account of the relevant Lenders hereunder
that such Account Party will not make such payment, the Administrative Agent may
assume that such Account Party has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the relevant
Lenders the amount due. In such event, if the relevant Account Party has not in
fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Effective Rate.

     (f) Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it pursuant to Section 2.21(e),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender's
obligations under such Sections until all such unsatisfied obligations are fully
paid.

     SECTION 2.22. Mitigation Obligations; Replacement of Lenders.

     (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.18, or if any Account Party is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.20, then such Lender shall use reasonable efforts
to designate a different lending office

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 46 -

for funding or booking its Loans and/or Letters of Credit hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.18 or 2.20, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. Each Account Party hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

     (b) Replacement of Lenders. If any Lender requests compensation under
Section 2.18, or if any Account Party is required to pay any additional amount
to any Lender or any Governmental Authority for account of any Lender pursuant
to Section 2.20, or if any Lender defaults in its obligation to fund Loans or to
make LC Disbursements hereunder, or if (in the case of the Letter of Credit
Tranche only) any Lender ceases to be an NAIC Approved Lender, then XL Capital
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 10.04), all its interests, rights and obligations under this Agreement
to an assignee selected by XL Capital that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) XL Capital shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld, (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and/or LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the relevant Account Party (in the case of all other amounts) and (iii) in the
case of any such assignment resulting from a claim for compensation under
Section 2.18 or payments required to be made pursuant to Section 2.20, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the relevant Account Party to require such assignment and delegation
cease to apply.

ARTICLE III

GUARANTEE

     SECTION 3.01. The Guarantee. Each Guarantor hereby jointly and severally
guarantees to each Lender and the Administrative Agent and their respective
successors and assigns the prompt payment in full when due (whether at stated
maturity, by acceleration or otherwise) of the principal of and interest on the
Loans and LC Disbursements (and interest thereon) made by the Lenders to each of
the Account Parties (other than such Guarantor in its capacity as an Account
Party hereunder) and all other amounts from time to time owing to the Lenders or
the Administrative Agent by such Account Parties under this Agreement, in each
case strictly in accordance with the terms thereof (such obligations being
herein collectively called the "Guaranteed Obligations"). Each Guarantor hereby
further jointly and severally agrees that if any Account Party (other than such
Guarantor in its capacity as an Account Party hereunder) shall fail to pay in
full when due (whether at stated maturity, by acceleration or otherwise) any of

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 47 -

the Guaranteed Obligations, such Guarantor will promptly pay the same, without
any demand or notice whatsoever, and that in the case of any extension of time
of payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

     SECTION 3.02. Obligations Unconditional. The obligations of the Guarantors
under Section 3.01 are absolute and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the Account Parties under this Agreement or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Article that the obligations of the Guarantors
hereunder shall be absolute and unconditional, joint and several, under any and
all circumstances. Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Guarantors hereunder, which shall remain absolute
and unconditional as described above:

>      (i) at any time or from time to time, without notice to the Guarantors,
> the time for any performance of or compliance with any of the Guaranteed
> Obligations shall be extended, or such performance or compliance shall be
> waived;
> 
>      (ii) any of the acts mentioned in any of the provisions of this Agreement
> or any other agreement or instrument referred to herein shall be done or
> omitted; or
> 
>      (iii) the maturity of any of the Guaranteed Obligations shall be
> accelerated, or any of the Guaranteed Obligations shall be modified,
> supplemented or amended in any respect, or any right under this Agreement or
> any other agreement or instrument referred to herein shall be waived or any
> other guarantee of any of the Guaranteed Obligations or any security therefor
> shall be released or exchanged in whole or in part or otherwise dealt with.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against any
Account Party under this Agreement or any other agreement or instrument referred
to herein, or against any other Person under any other guarantee of, or security
for, any of the Guaranteed Obligations.

     SECTION 3.03. Reinstatement. The obligations of the Guarantors under this
Article shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Account Party in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Guarantors jointly and
severally agree that they will indemnify the Administrative Agent and each
Lender on demand for all reasonable costs and expenses (including reasonable
fees of counsel) incurred by the

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 48 -

Administrative Agent or such Lender in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

     SECTION 3.04. Subrogation. The Guarantors hereby jointly and severally
agree that until the payment and satisfaction in full of all Guaranteed
Obligations and the expiration and termination of the Commitments they shall not
exercise any right or remedy arising by reason of any performance by them of
their guarantee in Section 3.01, whether by subrogation or otherwise, against
any Account Party or any other guarantor of any of the Guaranteed Obligations or
any security for any of the Guaranteed Obligations.

     SECTION 3.05. Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Account Parties
under this Agreement may be declared to be forthwith due and payable as provided
in Article VIII (and shall be deemed to have become automatically due and
payable in the circumstances provided in Article VIII) for purposes of Section
3.01 notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against any Account Party and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by any Account Party) shall
forthwith become due and payable by the Guarantors for purposes of Section 3.01.

     SECTION 3.06. Continuing Guarantee. The guarantee in this Article is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

     SECTION 3.07. Rights of Contribution. The Guarantors (other than XL
Capital) hereby agree, as between themselves, that if any such Guarantor shall
become an Excess Funding Guarantor (as defined below) by reason of the payment
by such Guarantor of any Guaranteed Obligations, each other Guarantor (other
than XL Capital) shall, on demand of such Excess Funding Guarantor (but subject
to the next sentence), pay to such Excess Funding Guarantor an amount equal to
such Guarantor's Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations. The payment obligation of a Guarantor to any Excess
Funding Guarantor under this Section shall be subordinate and subject in right
of payment to the prior payment in full of the obligations of such Guarantor
under the other provisions of this Article III and such Excess Funding Guarantor
shall not exercise any right or remedy with respect to such excess until payment
and satisfaction in full of all of such obligations.

     For purposes of this Section, (i) "Excess Funding Guarantor" means, in
respect of any Guaranteed Obligations, a Guarantor that has paid an amount in
excess of its Pro Rata Share of such Guaranteed Obligations, (ii) "Excess
Payment" means, in respect of any Guaranteed Obligations, the amount paid by an
Excess Funding Guarantor in excess of its Pro Rata Share of such Guaranteed
Obligations and (iii) "Pro Rata Share" means, for any Guarantor, the ratio
(expressed as a percentage) of (x) the amount by which the aggregate present
fair saleable value

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 49 -

of all properties of such Guarantor (excluding any shares of stock of any other
Guarantor) exceeds the amount of all the debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Guarantor hereunder and any obligations of any
other Guarantor that have been Guaranteed by such Guarantor) to (y) the amount
by which the aggregate fair saleable value of all properties of all of the
Guarantors (other than XL Capital) exceeds the amount of all the debts and
liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities, but excluding the obligations of the Guarantors under this Article
III) of all of the Guarantors (other than XL Capital), determined (A) with
respect to any Guarantor that is a party hereto on the date hereof, as of the
date hereof, and (B) with respect to any other Guarantor, as of the date such
Guarantor becomes a Guarantor hereunder.

     SECTION 3.08. General Limitation on Guarantee Obligations. In any action or
proceeding involving any corporate law, or any bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Guarantor under Section 3.01 would otherwise, taking into
account the provisions of Section 3.07, be held or determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 3.01, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by such Guarantor, any Lender, the
Administrative Agent or any other Person, be automatically limited and reduced
to the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

     Each Account Party represents and warrants to the Lenders that:

     SECTION 4.01. Organization; Powers. Such Account Party and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

     SECTION 4.02. Authorization; Enforceability. The Transactions are within
such Account Parties' corporate powers and have been duly authorized by all
necessary corporate and, if required, by all necessary shareholder action. This
Agreement has been duly executed and delivered by such Account Party and
constitutes a legal, valid and binding obligation of such Account Party,
enforceable against such Account Party in accordance with its terms, except as
such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium, examination or similar laws of general applicability
affecting the enforcement of creditors' rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 50 -

     SECTION 4.03. Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of (including any exchange control
approval), registration or filing with, or any other action by, any Governmental
Authority, except (i) such as have been obtained or made and are in full force
and effect and (ii) in the case of XL Europe, a notification required pursuant
to S.I. 399 of 1999 European Communities (Supervision of Insurance Undertakings
in an Insurance Group) Regulations 1999, to be filed with the Minister for
Trade, Enterprise and Employment within one year of the date hereof, (b) will
not violate any applicable law or regulation or the charter, by-laws or other
organizational documents of such Account Party or any of its Subsidiaries or any
order of any Governmental Authority, (c) will not violate or result in a default
under any material indenture, agreement or other instrument binding upon such
Account Party or any of its Subsidiaries or assets, or give rise to a right
thereunder to require any payment to be made by any such Person, and (d) will
not result in the creation or imposition of any Lien on any asset of such
Account Party or any of its Subsidiaries.

     SECTION 4.04. Financial Condition; No Material Adverse Change.

     (a) Financial Condition. Such Account Party has heretofore furnished to the
Lenders the consolidated balance sheet and statements of income, stockholders'
equity and cash flows of such Account Party and its consolidated Subsidiaries
(A) as of and for the fiscal year ended December 31, 2002, reported on by
PricewaterhouseCoopers LLP, independent public accountants (as provided in XL
Capital's Report on Form 10-K filed with the SEC for the fiscal year ended
December 31, 2002), and (B) as of and for the fiscal quarter ended March 31,
2003, as provided in XL Capital's Report on Form 10-Q filed with the SEC for the
fiscal quarter ended March 31, 2003. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of such Account Party and its respective consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP or (in the case of XL
Europe, XL Insurance or XL Re) SAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in clause (B)
of the first sentence of this paragraph.

     (b) No Material Adverse Change. Since December 31, 2002, there has been no
material adverse change in the assets, business, financial condition or
operations of such Account Party and its Subsidiaries, taken as a whole.

     SECTION 4.05. Properties.

     (a) Property Generally. Such Account Party and each of its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, subject only to Liens permitted by Section
7.03 and except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

     (b) Intellectual Property. Such Account Party and each of its Subsidiaries
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual property material to its business, and the use thereof by
such Account Party and its Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that,

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 51 -

individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

     SECTION 4.06. Litigation and Environmental Matters.

     (a) Actions, Suits and Proceedings. Except as disclosed in Schedule III or
as routinely encountered in claims activity, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of such Account Party, threatened against or
affecting such Account Party or any of its Subsidiaries (i) as to which there is
a reasonable possibility of an adverse determination and that could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement or the Transactions.

     (b) Environmental Matters. Except as disclosed in Schedule IV and except
with respect to any other matters that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, neither such
Account Party nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required for its business under any Environmental Law, (ii) has
incurred any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

     SECTION 4.07. Compliance with Laws and Agreements. Such Account Party and
each of its Subsidiaries is in compliance with all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing.

     SECTION 4.08. Investment and Holding Company Status. Such Account Party is
not (a) an "investment company" as defined in, or subject to regulation under,
the Investment Company Act of 1940 or (b) a "holding company" as defined in, or
subject to regulation under, the Public Utility Holding Company Act of 1935.

     SECTION 4.09. Taxes. Such Account Party and each of its Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Person has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

     SECTION 4.10. ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 52 -

market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect.

     Except as could not reasonably be expected to result in a Material Adverse
Effect, (i) all contributions required to be made by any Account Party or any of
their Subsidiaries with respect to a Non-U.S. Benefit Plan have been timely
made, (ii) each Non-U.S. Benefit Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable laws and has been
maintained, where required, in good standing with the applicable Governmental
Authority and (iii) neither any Account Party nor any of their Subsidiaries has
incurred any obligation in connection with the termination or withdrawal from
any Non-U.S. Benefit Plan.

     SECTION 4.11. Disclosure. The reports, financial statements, certificates
or other information furnished by such Account Party to the Lenders in
connection with the negotiation of this Agreement or delivered hereunder (taken
as a whole) do not contain any material misstatement of fact or omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, such Account Party represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

     SECTION 4.12. Use of Credit. Neither such Account Party nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock, and no Letter of Credit will be
used in connection with buying or carrying any Margin Stock. No part of the
proceeds of any Loan hereunder will be used to buy or carry any Margin Stock
(except for repurchases of the capital stock of XL Capital and purchases of
Margin Stock in accordance with XL Capital's Statement of Investment Policy
Objectives and Guidelines as in effect on the date hereof or as it may be
changed from time to time by a resolution duly adopted by the board of directors
of XL Capital (or any committee thereof)). The purchase of any Margin Stock with
the proceeds of any Loan will not be in violation of Regulation U or X of the
Board and, after applying the proceeds of such Loan, not more than 25% of the
value of the assets of XL Capital and its Subsidiaries taken as a whole consists
or will consist of Margin Stock.

     SECTION 4.13. Subsidiaries. Set forth in Schedule V is a complete and
correct list of all of the Subsidiaries of XL Capital as of March 31, 2003,
together with, for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding ownership interests in such Subsidiary
and (iii) the percentage of ownership of such Subsidiary represented by such
ownership interests. Except as disclosed in Schedule V, (x) each of XL Capital
and its Subsidiaries owns, free and clear of Liens, and has the unencumbered
right to vote, all outstanding ownership interests in each Person shown to be
held by it in Schedule V, (y) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) except as disclosed in filings of XL Capital with the SEC
prior to the date hereof, there are no outstanding Equity Rights with respect to
any Account Party.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 53 -

     SECTION 4.14. Withholding Taxes. Based upon information with respect to
each Lender provided by each Lender to the Administrative Agent, as of the date
hereof, the payment of the LC Disbursements and interest thereon, principal of
and interest on the Loans, the fees under Section 2.15 and all other amounts
payable hereunder will not be subject, by withholding or deduction, to any
Indemnified Taxes imposed by any Account Party Jurisdiction.

     SECTION 4.15. Stamp Taxes. To ensure the legality, validity, enforceability
or admissibility in evidence of this Agreement or any promissory notes
evidencing Loans made (or to be made), it is not necessary, as of the date
hereof, that this Agreement or such promissory notes or any other document be
filed or recorded with any Governmental Authority in any Account Party
Jurisdiction, or that any stamp or similar tax be paid on or in respect of this
Agreement in any Account Party Jurisdiction, or such promissory notes or any
other document other than such filings and recordations that have already been
made and such stamp or similar taxes that have been paid.

     SECTION 4.16. Legal Form. Each of this Agreement and any promissory notes
evidencing Loans made (or to be made) is in proper legal form under the laws of
any Account Party Jurisdiction for the admissibility thereof in the courts of
such Account Party Jurisdiction.

ARTICLE V

CONDITIONS

     SECTION 5.01. Effective Date. The obligations of the Lenders (or the
Issuing Lender), as the case may be, to issue or continue Letters of Credit and
to make Loans hereunder are subject to the receipt by the Administrative Agent
of each of the following documents, each of which shall be satisfactory to the
Administrative Agent (and to the extent specified below, to each Lender) in form
and substance (or such condition shall have been waived in accordance with
Section 10.02):

>      (a) Executed Counterparts. From each party hereto either (i) a
> counterpart of this Agreement signed on behalf of such party or (ii) written
> evidence satisfactory to the Administrative Agent (which may include telecopy
> transmission of a signed signature page to this Agreement) that such party has
> signed a counterpart of this Agreement.
> 
>      (b) Opinions of Counsel to the Obligors. Opinions, each dated the
> Effective Date, of (i) Paul S. Giordano, Esq., counsel to XL Capital,
> substantially in the form of Exhibit B-1, (ii) Charles R. Barr, Esq., counsel
> to XL America, substantially in the form of Exhibit B-2, (iii) Cahill Gordon &
> Reindel, special U.S. counsel for the Obligors, substantially in the form of
> Exhibit B-3, (iv) Conyers, Dill & Pearman, special Bermuda counsel to XL
> Insurance and XL Re, substantially in the form of Exhibit B-4, (v) Hunter &
> Hunter, special Cayman Islands counsel to XL Capital, substantially in the
> form of Exhibit B-5 and (vi) A&L Goodbody, special Irish counsel to XL Europe,
> substantially in the form of Exhibit B-6.
> 
>      (c) Opinion of Special New York Counsel to JPMCB. An opinion, dated the
> Effective Date, of Milbank, Tweed, Hadley & McCloy LLP, special New York
> counsel

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 54 -

> to JPMCB, substantially in the form of Exhibit C (and JPMCB hereby instructs
> such counsel to deliver such opinion to the Lenders).
> 
>      (d) Corporate Documents. Such documents and certificates as the
> Administrative Agent or its counsel may reasonably request relating to the
> organization, existence and good standing, if applicable, of the Obligors, the
> authorization of the Transactions and any other legal matters relating to the
> Obligors, this Agreement or the Transactions, all in form and substance
> reasonably satisfactory to the Administrative Agent and its counsel.
> 
>      (e) Officer's Certificate. A certificate, dated the Effective Date and
> signed by the President, a Vice President or a Financial Officer of XL
> Capital, confirming compliance with the conditions set forth in the lettered
> clauses of the first sentence of Section 5.02.
> 
>      (f) Existing Credit Agreement. Evidence that (i) the Account Parties
> shall have paid in full all principal of and interest accrued on the loans and
> reimbursement obligations under the Existing Credit Agreement and all fees and
> expenses owing by the Account Parties thereunder, (ii) all other amounts (if
> any) payable by the Account Parties under or in respect of the Existing Credit
> Agreement have been paid in full, (iii) the Commitments (as defined in the
> Existing Credit Agreement) have terminated and (iv) all Non-Syndicated Letters
> of Credit (as defined in the Existing Credit Agreement) in favor of any
> beneficiary issued and outstanding thereunder shall have been either amended
> in the manner contemplated by Section 2.04(l) or replaced with one or more
> Non-Syndicated Letters of Credit in favor of such beneficiary hereunder on the
> Effective Date (or arrangements satisfactory to the Administrative Agent for
> such amendment or replacement, as applicable, promptly following the Effective
> Date shall have been made).
> 
>      (g) Other Documents. Such other documents as the Administrative Agent or
> any Lender or special New York counsel to JPMCB may reasonably request.

     The obligation of any Lender to make its initial extension of credit
hereunder is also subject to the payment by XL Capital of such fees as XL
Capital shall have agreed to pay to any Lender or the Administrative Agent in
connection herewith, including the reasonable fees and expenses of Milbank,
Tweed, Hadley & McCloy LLP, special New York counsel to JPMCB, in connection
with the negotiation, preparation, execution and delivery of this Agreement and
the other Credit Documents and the extensions of credit hereunder (to the extent
that reasonably detailed statements for such fees and expenses have been
delivered to XL Capital).

     The Administrative Agent shall notify the Account Parties and the Lenders
of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders (or the Issuing
Lender), as the case may be, to issue or continue, Letters of Credit or to make
Loans hereunder shall not become effective unless each of the foregoing
conditions is satisfied (or waived pursuant to Section 10.02) on or prior to
3:00 p.m., New York City time, on June 25, 2003 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).

     SECTION 5.02. Each Credit Event. The obligation of each Lender to issue,
amend, renew or extend any Letter of Credit or to make any Loan is additionally
subject to the

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 55 -

satisfaction of the following conditions:

>      (a) the representations and warranties of the Obligors set forth in this
> Agreement shall be true and correct on and as of the date of issuance,
> amendment, renewal or extension of such Letter of Credit or the date of such
> Loan, as applicable (or, if any such representation or warranty is expressly
> stated to have been made as of a specific date, as of such specific date);
> 
>      (b) at the time of and immediately after giving effect to the issuance,
> amendment, renewal or extension of such Letter of Credit or such Loan, as
> applicable, no Default shall have occurred and be continuing; and
> 
>      (c) in the case of any Alternative Currency Letter of Credit, receipt by
> the Administrative Agent of a request for offers as required by Section
> 2.06(a).

Each issuance, amendment, renewal or extension of a Letter of Credit and each
Borrowing shall be deemed to constitute a representation and warranty by the
Obligors on the date thereof as to the matters specified in clauses (a) and (b)
of the preceding sentence.

ARTICLE VI

AFFIRMATIVE COVENANTS

     Until the Commitments have expired or been terminated, the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Account Parties covenant and agree
with the Lenders that:

     SECTION 6.01. Financial Statements and Other Information. Each Account
Party will furnish to the Administrative Agent and each Lender:

>      (a) within 135 days after the end of each fiscal year of each Account
> Party except for XL America (but in the case of XL Capital, within 100 days
> after the end of each fiscal year of XL Capital), the audited consolidated
> balance sheet and related statements of operations, stockholders' equity and
> cash flows of such Account Party and its consolidated Subsidiaries as of the
> end of and for such year, setting forth in each case in comparative form the
> figures for the previous fiscal year (if such figures were already produced
> for such corresponding period or periods) (it being understood that delivery
> to the Lenders of XL Capital's Report on Form 10-K filed with the SEC shall
> satisfy the financial statement delivery requirements of this paragraph (a) to
> deliver the annual financial statements of XL Capital so long as the financial
> information required to be contained in such Report is substantially the same
> as the financial information required under this paragraph (a)), all reported
> on by independent public accountants of recognized national standing (without
> a "going concern" or like qualification or exception and without any
> qualification or exception as to the scope of such audit) to the effect that
> such consolidated financial statements present fairly in all material respects
> the financial condition and results of operations of such Account Party and
> its consolidated

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 56 -

> Subsidiaries on a consolidated basis in accordance with GAAP or (in the case
> of XL Europe, XL Insurance and XL Re) SAP, as the case may be, consistently
> applied;
> 
>      (b) by June 15 of each year, (i) an unaudited consolidated balance sheet
> and related statements of operations, stockholders' equity and cash flows of
> XL America and its consolidated Subsidiaries as of the end of and for the
> immediately preceding fiscal year, setting forth in each case in comparative
> form the figures for the previous fiscal year (if such figures were already
> produced for such corresponding period or periods), all certified by a
> Financial Officer of XL America as presenting fairly in all material respects
> the financial condition and results of operations of XL America and its
> consolidated Subsidiaries on a consolidated basis in accordance with GAAP
> consistently applied, subject to normal year-end audit adjustments and the
> absence of footnotes, and (ii) audited statutory financial statements for each
> Insurance Subsidiary of XL America reported on by independent public
> accountants of recognized national standing (without a "going concern" or like
> qualification or exception and without any qualification or exception as to
> the scope of such audit) to the effect that such audited consolidated
> financial statements present fairly in all material respects the financial
> condition and results of operations of such Insurance Subsidiaries in
> accordance with SAP, consistently applied;
> 
>      (c) within 60 days after the end of each of the first three fiscal
> quarters of each fiscal year of such Account Party, the consolidated balance
> sheet and related statements of operations, stockholders' equity and cash
> flows of such Account Party and its consolidated Subsidiaries as of the end of
> and for such fiscal quarter and the then elapsed portion of the fiscal year,
> setting forth in each case in comparative form the figures for (or, in the
> case of the balance sheet, as of the end of) the corresponding period or
> periods of the previous fiscal year (if such figures were already produced for
> such corresponding period or periods), all certified by a Financial Officer of
> such Account Party as presenting fairly in all material respects the financial
> condition and results of operations of such Account Party and its consolidated
> Subsidiaries on a consolidated basis in accordance with GAAP or (in the case
> of XL Europe, XL Insurance and XL Re) SAP, as the case may be, consistently
> applied, subject to normal year-end audit adjustments and the absence of
> footnotes (it being understood that delivery to the Lenders of XL Capital's
> Report on Form 10-Q filed with the SEC shall satisfy the financial statement
> delivery requirements of this paragraph (c) to deliver the quarterly financial
> statements of XL Capital so long as the financial information required to be
> contained in such Report is substantially the same as the financial
> information required under this paragraph (c));
> 
>      (d) concurrently with any delivery of financial statements under clause
> (a), (b) or (c) of this Section, a certificate signed on behalf of each
> Account Party by a Financial Officer (i) certifying as to whether a Default
> has occurred and, if a Default has occurred, specifying the details thereof
> and any action taken or proposed to be taken with respect thereto, (ii)
> setting forth reasonably detailed calculations demonstrating compliance with
> Sections 7.03, 7.05, 7.06 and 7.07 and (iii) stating whether any change in
> GAAP or (in the case of XL Europe, XL Insurance, XL Re and any Insurance
> Subsidiary of XL America) SAP or in the application thereof has occurred since
> the date of the audited financial statements referred to in Section 4.04 and,
> if any such change has occurred,

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 57 -

> specifying the effect of such change on the financial statements accompanying
> such certificate;
> 
>      (e) concurrently with any delivery of financial statements under clauses
> (a) and (b)(ii) of this Section, a certificate of the accounting firm that
> reported on such financial statements stating whether they obtained knowledge
> during the course of their examination of such financial statements of any
> Default (which certificate may be limited to the extent required by accounting
> rules or guidelines);
> 
>      (f) promptly after the same become publicly available, copies of all
> periodic and other reports, proxy statements and other materials filed by such
> Account Party or any of its respective Subsidiaries with the SEC, or any
> Governmental Authority succeeding to any or all of the functions of said
> Commission, or with any U.S. or other securities exchange, or distributed by
> such Account Party to its shareholders generally, as the case may be;
> 
>      (g) concurrently with any delivery of financial statements under clause
> (a), (b) or (c) of this Section, a certificate of a Financial Officer of XL
> Capital, setting forth on a consolidated basis for XL Capital and its
> consolidated Subsidiaries as of the end of the fiscal year or quarter to which
> such certificate relates (i) the aggregate book value of assets which are
> subject to Liens permitted under Section 7.03(g) and the aggregate book value
> of liabilities which are subject to Liens permitted under Section 7.03(g)(it
> being understood that the reports required by paragraphs (a), (b) and (c) of
> this Section shall satisfy the requirement of this clause (i) of this
> paragraph (g) if such reports set forth separately, in accordance with GAAP,
> line items corresponding to such aggregate book values) and (ii) a calculation
> showing the portion of each of such aggregate amounts which portion is
> attributable to transactions among wholly-owned Subsidiaries of XL Capital;
> and
> 
>      (h) promptly following any request therefor, such other information
> regarding the operations, business affairs and financial condition of XL
> Capital or any of its Subsidiaries, or compliance with the terms of this
> Agreement, as the Administrative Agent or any Lender may reasonably request.

     SECTION 6.02. Notices of Material Events. Each Account Party will furnish
to the Administrative Agent and each Lender prompt written notice of the
following:

> (a) the occurrence of any Default; and
> 
> (b) any event or condition constituting, or which could reasonably be expected
> to have a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the relevant Account Party
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken by such Account Party with respect
thereto.

     SECTION 6.03. Preservation of Existence and Franchises. Each Account Party

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 58 -

will, and will cause each of its Subsidiaries to, maintain its corporate
existence and its material rights and franchises in full force and effect in its
jurisdiction of incorporation; provided that the foregoing shall not prohibit
any merger or consolidation permitted under Section 7.01. Each Account Party
will, and will cause each of its Subsidiaries to, qualify and remain qualified
as a foreign corporation in each jurisdiction in which failure to receive or
retain such qualification would have a Material Adverse Effect.

     SECTION 6.04. Insurance. Each Account Party will, and will cause each of
its Subsidiaries to, maintain with financially sound and reputable insurers,
insurance with respect to its properties in such amounts as is customary in the
case of corporations engaged in the same or similar businesses having similar
properties similarly situated.

     SECTION 6.05. Maintenance of Properties. Each Account Party will, and will
cause each of its Subsidiaries to, maintain or cause to be maintained in good
repair, working order and condition the properties now or hereafter owned,
leased or otherwise possessed by and used or useful in its business and will
make or cause to be made all needful and proper repairs, renewals, replacements
and improvements thereto so that the business carried on in connection therewith
may be properly conducted at all times except if the failure to do so would not
have a Material Adverse Effect, provided, however, that the foregoing shall not
impose on such Account Party or any Subsidiary of such Account Party any
obligation in respect of any property leased by such Account Party or such
Subsidiary in addition to such Account Party's obligations under the applicable
document creating such Account Party's or such Subsidiary's lease or tenancy.

     SECTION 6.06. Payment of Taxes and Other Potential Charges and Priority
Claims; Payment of Other Current Liabilities. Each Account Party will, and will
cause each of its Subsidiaries to, pay or discharge:

>      (a) on or prior to the date on which penalties attach thereto, all taxes,
> assessments and other governmental charges or levies imposed upon it or any of
> its properties or income;
> 
>      (b) on or prior to the date when due, all lawful claims of materialmen,
> mechanics, carriers, warehousemen, landlords and other like Persons which, if
> unpaid, might result in the creation of a Lien upon any such property; and
> 
>      (c) on or prior to the date when due, all other lawful claims which, if
> unpaid, might result in the creation of a Lien upon any such property (other
> than Liens not forbidden by Section 7.03) or which, if unpaid, might give rise
> to a claim entitled to priority over general creditors of such Account Party
> in any proceeding under the Bermuda Companies Law or Bermuda Insurance Law, or
> any insolvency proceeding, liquidation, receivership, rehabilitation,
> dissolution or winding-up involving such Account Party or such Subsidiary;

provided that, unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced, such Account Party need not pay or
discharge any such tax, assessment, charge, levy or claim so long as the
validity thereof is contested in good faith and by appropriate

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 59 -

proceedings diligently conducted and so long as such reserves or other
appropriate provisions as may be required by GAAP or SAP, as the case may be,
shall have been made therefor and so long as such failure to pay or discharge
does not have a Material Adverse Effect.

     SECTION 6.07. Financial Accounting Practices. Such Account Party will, and
will cause each of its consolidated Subsidiaries to, make and keep books,
records and accounts which, in reasonable detail, accurately and fairly reflect
its transactions and dispositions of its assets and maintain a system of
internal accounting controls sufficient to provide reasonable assurances that
transactions are recorded as necessary to permit preparation of financial
statements required under Section 6.01 in conformity with GAAP and SAP, as
applicable, and to maintain accountability for assets.

     SECTION 6.08. Compliance with Applicable Laws. Each Account Party will, and
will cause each of its Subsidiaries to, comply with all applicable Laws
(including but not limited to the Bermuda Companies Law and Bermuda Insurance
Laws) in all respects; provided that such Account Party or any Subsidiary of
such Account Party will not be deemed to be in violation of this Section as a
result of any failure to comply with any such Law which would not (i) result in
fines, penalties, injunctive relief or other civil or criminal liabilities
which, in the aggregate, would have a Material Adverse Effect or (ii) otherwise
impair the ability of such Account Party to perform its obligations under this
Agreement.

     SECTION 6.09. Use of Letters of Credit and Proceeds. No part of the
proceeds of any Loan and no Letter of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations U and X. Each Account Party will use the
Letters of Credit issued for its account hereunder in the ordinary course of
business of, and will use the proceeds of all Loans made to it for the general
corporate purposes of, such Account Party and its Affiliates. For the avoidance
of doubt, the parties agree that any Account Party may apply for a Letter of
Credit hereunder to support the obligations of any Affiliate of XL Capital, it
being understood that such Account Party shall nonetheless remain the account
party and as such be liable with respect to such Letter of Credit.

     SECTION 6.10. Continuation of and Change in Businesses. Each Account Party
and its Subsidiaries will continue to engage in substantially the same business
or businesses it engaged in (or proposes to engage in) on the date of this
Agreement and businesses related or incidental thereto.

     SECTION 6.11. Visitation. Each Account Party will permit such Persons as
any Lender may reasonably designate to visit and inspect any of the properties
of such Account Party, to discuss its affairs with its financial management, and
provide such other information relating to the business and financial condition
of such Account Party at such times as such Lender may reasonably request. Each
Account Party hereby authorizes its financial management to discuss with any
Lender the affairs of such Account Party.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 60 -

ARTICLE VII

NEGATIVE COVENANTS

     Until the Commitments have expired or terminated, the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, all
Letters of Credit have expired or terminated and all LC Disbursements have been
reimbursed, each of the Account Parties covenants and agrees with the Lenders
that:

     SECTION 7.01. Mergers. No Account Party will merge with or into or
consolidate with any other Person, except that if no Default shall occur and be
continuing or shall exist at the time of such merger or consolidation or
immediately thereafter and after giving effect thereto any Account Party may
merge or consolidate with any other corporation, including a Subsidiary, if such
Account Party shall be the surviving corporation.

     SECTION 7.02. Dispositions. No Account Party will, nor will it permit any
of its Subsidiaries to, sell, convey, assign, lease, abandon or otherwise
transfer or dispose of, voluntarily or involuntarily (any of the foregoing being
referred to in this Section as a "Disposition" and any series of related
Dispositions constituting but a single Disposition), any of its properties or
assets, tangible or intangible (including but not limited to sale, assignment,
discount or other disposition of accounts, contract rights, chattel paper or
general intangibles with or without recourse), except:

>      (a) Dispositions in the ordinary course of business involving current
> assets or other invested assets classified on such Account Party's or its
> respective Subsidiaries' balance sheet as available for sale or as a trading
> account;
> 
>      (b) sales, conveyances, assignments or other transfers or dispositions in
> immediate exchange for cash or tangible assets, provided that any such sales,
> conveyances or transfers shall not individually, or in the aggregate for the
> Account Parties and their respective Subsidiaries, exceed $500,000,000 in any
> calendar year; or
> 
>      (c) Dispositions of equipment or other property which is obsolete or no
> longer used or useful in the conduct of the business of such Account Party or
> its Subsidiaries.

     SECTION 7.03. Liens. No Account Party will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or assets, tangible or intangible, now owned or hereafter acquired by
it, except:

>      (a) Liens existing on the date hereof (and extension, renewal and
> replacement Liens upon the same property, provided that the amount secured by
> each Lien constituting such an extension, renewal or replacement Lien shall
> not exceed the amount secured by the Lien theretofore existing) and listed on
> Part B of Schedule II;
> 
>      (b) Liens arising from taxes, assessments, charges, levies or claims
> described in Section 6.06 that are not yet due or that remain payable without
> penalty or to the extent permitted to remain unpaid under the provision of
> Section 6.06;

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 61 -

>      (c) Liens on property securing all or part of the purchase price thereof
> to such Account Party and Liens (whether or not assumed) existing on property
> at the time of purchase thereof by such Account Party (and extension, renewal
> and replacement Liens upon the same property); provided (i) each such Lien is
> confined solely to the property so purchased, improvements thereto and
> proceeds thereof, and (ii) the aggregate amount of the obligations secured by
> all such Liens on any particular property at any time purchased by such
> Account Party, as applicable, shall not exceed 100% of the lesser of the fair
> market value of such property at such time or the actual purchase price of
> such property;
> 
>      (d) zoning restrictions, easements, minor restrictions on the use of real
> property, minor irregularities in title thereto and other minor Liens that do
> not in the aggregate materially detract from the value of a property or asset
> to, or materially impair its use in the business of, such Account Party or any
> such Subsidiary;
> 
>      (e) Liens securing Indebtedness permitted by Section 7.07(b) covering
> assets whose market value is not materially greater than the amount of the
> Indebtedness secured thereby plus a commercially reasonable margin;
> 
>      (f) Liens on cash and securities of an Account Party or its Subsidiaries
> incurred as part of the management of (i) its investment portfolio in
> accordance with XL Capital's Statement of Investment Policy Objectives and
> Guidelines as in effect on the date hereof or as it may be changed from time
> to time by a resolution duly adopted by the board of directors of XL Capital
> (or any committee thereof) and (ii) its activities (a) in the weather and
> energy business conducted on an organized exchange or (b) in connection with
> its posting of collateral under a credit support annex under an International
> Swaps and derivatives, Inc. (ISDA) Master Agreement; in each case under clause
> (a) and (b) hereof not to exceed an aggregate amount of $100,000,000 at any
> time outstanding;
> 
>      (g) Liens on (i) assets received, and on actual or imputed investment
> income on such assets received, relating and identified to specific insurance
> payment liabilities or to liabilities arising in the ordinary course of any
> Account Parties' or any of their Subsidiary's business as an insurance or
> reinsurance company (including GICs and Stable Value Instruments) or corporate
> member of The Council of Lloyd's or as a provider of financial or investment
> services or contracts, or the proceeds thereof, in each case held in a
> segregated trust or other account and securing such liabilities or (ii) any
> other assets subject to any trust or other account arising out of or as a
> result of contractual, regulatory or any other requirements; provided that in
> no case shall any such Lien secure Indebtedness and any Lien which secures
> Indebtedness shall not be permitted under this clause (g);
> 
>      (h) statutory and common law Liens of materialmen, mechanics, carriers,
> warehousemen and landlords and other similar Liens arising in the ordinary
> course of business; and
> 
>      (i) Liens existing on property of a Person immediately prior to its being
> consolidated with or merged into any Account Party or any of their
> Subsidiaries or its becoming a Subsidiary, and Liens existing on any property
> acquired by any Account

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 62 -

> Party or any of their Subsidiaries at the time such property is so acquired
> (whether or not the Indebtedness secured thereby shall have been assumed) (and
> extension, renewal and replacement Liens upon the same property, provided that
> the amount secured by each Lien constituting such an extension, renewal or
> replacement Lien shall not exceed the amount secured by the Lien theretofore
> existing), provided that (i) no such Lien shall have been created or assumed
> in contemplation of such consolidation or merger or such Person's becoming a
> Subsidiary or such acquisition of property and (ii) each such Lien shall
> extend solely to the item or items of property so acquired and, if required by
> terms of the instrument originally creating such Lien, other property which is
> an improvement to or is acquired for specific use in connection with such
> acquired property.

     SECTION 7.04. Transactions with Affiliates. No Account Party will, nor will
it permit any of its Subsidiaries to, enter into or carry out any transaction
with (including purchase or lease property or services to, loan or advance to or
enter into, suffer to remain in existence or amend any contract, agreement or
arrangement with) any Affiliate of such Account Party, or directly or indirectly
agree to do any of the foregoing, except (i) transactions involving guarantees
or co-obligors with respect to any Indebtedness described in Part A of Schedule
II, (ii) transactions among the Account Parties and their wholly-owned
Subsidiaries and (iii) transactions with Affiliates in good faith in the
ordinary course of such Account Party's business consistent with past practice
and on terms no less favorable to such Account Party or any Subsidiary than
those that could have been obtained in a comparable transaction on an arm's
length basis from an unrelated Person.

     SECTION 7.05. Ratio of Total Funded Debt to Total Capitalization. XL
Capital will not permit its ratio of (a) Total Funded Debt to (b) the sum of
Total Funded Debt plus Consolidated Net Worth to be greater than 0.35:1.00 at
any time.

     SECTION 7.06. Consolidated Net Worth. XL Capital will not permit its
Consolidated Net Worth to be less than $5,000,000,000 at any time.

     SECTION 7.07. Indebtedness. No Account Party will, nor will it permit any
of its Subsidiaries to, at any time create, incur, assume or permit to exist any
Indebtedness, or agree, become or remain liable (contingent or otherwise) to do
any of the foregoing, except:

>      (a) Indebtedness created hereunder;
> 
>      (b) secured Indebtedness (including secured reimbursement obligations
> with respect to letters of credit) of any Account Party or any Subsidiary in
> an aggregate principal amount (for all Account Parties and their respective
> Subsidiaries) not exceeding $750,000,000 at any time outstanding;
> 
>      (c) other unsecured Indebtedness, so long as upon the incurrence thereof
> no Default would occur or exist;
> 
>      (d) Indebtedness consisting of accounts or claims payable and accrued and
> deferred compensation (including options) incurred in the ordinary course of
> business by any Account Party or any Subsidiary;

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 63 -

>      (e) Indebtedness incurred in transactions described in Section 7.03(f);
> and
> 
>      (f) Indebtedness existing on the date hereof and described in Part A of
> Schedule II and extensions, renewals and replacements of any such Indebtedness
> that do not increase the outstanding principal amount thereof.

     SECTION 7.08. Claims Paying Ratings. XL Capital will maintain at all times
a claims-paying rating of at least "A" from A.M. Best & Co. (or its successor)
and XL Insurance and XL Re will maintain at all times a rating of at least "A"
from Standard & Poor's Rating Services (or its successor).

     SECTION 7.09. Private Act. No Account Party will become subject to a
Private Act other than the X.L. Insurance Company, Ltd. Act, 1989.

ARTICLE VIII

EVENTS OF DEFAULT

If any of the following events ("Events of Default") shall occur:

>      (a) any Account Party shall fail to pay any principal of any Loan or any
> reimbursement obligation in respect of any LC Disbursement when and as the
> same shall become due and payable, whether at the due date thereof or at a
> date fixed for prepayment thereof or otherwise;
> 
>      (b) any Account Party shall fail to pay any interest on any Loan or LC
> Disbursement or any fee payable under this Agreement or any other amount
> (other than an amount referred to in clause (a) of this Article) payable under
> this Agreement, when and as the same shall become due and payable, and such
> failure shall continue unremedied for a period of 3 or more days;
> 
>      (c) any representation or warranty made or deemed made by any Account
> Party in or in connection with this Agreement or any amendment or modification
> hereof, or in any certificate or financial statement furnished pursuant to the
> provisions hereof, shall prove to have been false or misleading in any
> material respect as of the time made (or deemed made) or furnished;
> 
>      (d) any Account Party shall fail to observe or perform any covenant,
> condition or agreement contained in Article VII;
> 
>      (e) any Obligor shall fail to observe or perform any covenant, condition
> or agreement contained in this Agreement (other than those specified in clause
> (a), (b) or (d) of this Article) and such failure shall continue unremedied
> for a period of 20 or more days after notice thereof from the Administrative
> Agent (given at the request of any Lender) to such Obligor;

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 64 -

>      (f) any Account Party or any of its Subsidiaries shall default (i) in any
> payment of principal of or interest on any other obligation for borrowed money
> in principal amount of $50,000,000 or more, or any payment of any principal
> amount of $50,000,000 or more under Hedging Agreements, in each case beyond
> any period of grace provided with respect thereto, or (ii) in the performance
> of any other agreement, term or condition contained in any such agreement
> (other than Hedging Agreements) under which any such obligation in principal
> amount of $50,000,000 or more is created, if the effect of such default is to
> cause or permit the holder or holders of such obligation (or trustee on behalf
> of such holder or holders) to cause such obligation to become due prior to its
> stated maturity or to terminate its commitment under such agreement, provided
> that this clause (f) shall not apply to secured Indebtedness that becomes due
> as a result of the voluntary sale or transfer of the property or assets
> securing such Indebtedness;
> 
>      (g) a decree or order by a court having jurisdiction in the premises
> shall have been entered adjudging any Account Party a bankrupt or insolvent,
> or approving as properly filed a petition seeking reorganization of such
> Account Party under the Bermuda Companies Law or the Cayman Islands Companies
> Law (2003 Revision) or any other similar applicable Law, and such decree or
> order shall have continued undischarged or unstayed for a period of 60 days;
> or a decree or order of a court having jurisdiction in the premises for the
> appointment of an examiner, receiver or liquidator or trustee or assignee in
> bankruptcy or insolvency of such Account Party or a substantial part of its
> property, or for the winding up or liquidation of its affairs, shall have been
> entered, and such decree or order shall have continued undischarged and
> unstayed for a period of 60 days;
> 
>      (h) any Account Party shall institute proceedings to be adjudicated a
> voluntary bankrupt, or shall consent to the filing of a bankruptcy proceeding
> against it, or shall file a petition or answer or consent seeking
> reorganization under the Bermuda Companies Law or the Cayman Islands Companies
> Law (2003 Revision) or any other similar applicable Law, or shall consent to
> the filing of any such petition, or shall consent to the appointment of an
> examiner, receiver or liquidator or trustee or assignee in bankruptcy or
> insolvency of it or a substantial part of its property, or shall make an
> assignment for the benefit of creditors, or shall admit in writing its
> inability to pay its debts generally as they become due, or corporate or other
> action shall be taken by such Account Party in furtherance of any of the
> aforesaid purposes;
> 
>      (i) one or more judgments for the payment of money in an aggregate amount
> in excess of $100,000,000 shall be rendered against any Account Party or any
> of its Subsidiaries or any combination thereof and the same shall not have
> been vacated, discharged, stayed (whether by appeal or otherwise) or bonded
> pending appeal within 45 days from the entry thereof;
> 
>      (j) an ERISA Event (or similar event with respect to any Non-U.S. Benefit
> Plan) shall have occurred that, in the opinion of the Required Lenders, when
> taken together with all other ERISA Events and such similar events that have
> occurred, could reasonably be expected to result in liability of the Account
> Parties and their Subsidiaries in an aggregate amount exceeding $100,000,000;

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 65 -

>      (k) a Change in Control shall occur;
> 
>      (l) XL Capital shall cease to own, beneficially and of record, directly
> or indirectly all of the outstanding voting shares of capital stock of XL
> Insurance, XL Re, XL America or XL Europe; or
> 
>      (m) the guarantee contained in Article III shall terminate or cease, in
> whole or material part, to be a legally valid and binding obligation of each
> Guarantor or any Guarantor or any Person acting for or on behalf of any of
> such parties shall contest such validity or binding nature of such guarantee
> itself or the Transactions, or any other Person shall assert any of the
> foregoing;

then, and in every such event (other than an event with respect to any Account
Party described in clause (g) or (h) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Account
Parties, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Account
Parties accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Account Parties; and in case of any event with respect to
any Account Party described in clause (g) or (h) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Account Parties accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Account Parties.

If an Event of Default shall occur and be continuing and XL Capital receives
notice from the Administrative Agent or the Required Lenders demanding the
deposit of cash collateral for the aggregate LC Exposure of all the Lenders
pursuant to this paragraph, the Account Parties shall immediately deposit into
an account established and maintained on the books and records of the
Administrative Agent, which account may be a "securities account" (within the
meaning of Section 8-501 of the Uniform Commercial Code as in effect in the
State of New York (the "Uniform Commercial Code")), in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the total LC Exposure as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Account Party described in clause (g) or
(h) of this Article. Such deposit shall be held by the Administrative Agent as
collateral for the LC Exposure under this Agreement, and for this purpose each
of the Account Parties hereby grant a security interest to the Administrative
Agent for the benefit of the Lenders in such collateral account and in any
financial assets (as defined in the Uniform Commercial Code) or other property
held therein.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 66 -

     In addition to the provisions of this Article, each Account Party agrees
that upon the occurrence and during the continuance of any Event of Default any
Lender which has issued any Alternative Currency Letter of Credit may, by notice
to XL Capital and the Administrative Agent: (a) declare that all fees and other
obligations of the Account Parties accrued in respect of Alternative Currency
Letters of Credit issued by such Lender shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Account Party and (b) demand the deposit
(without duplication of any amounts deposited with the Administrative Agent
under the preceding paragraph) of cash collateral from the Account Parties in
immediately available funds in the currency of such Alternative Currency Letter
of Credit or, at the option of such Lender, in Dollars in an amount equal to the
then aggregate undrawn face amount of all such Alternative Currency Letters of
Credit and in such manner as previously agreed to by the Account Parties and
such Lender; provided that, in the case of any of the Events of Default
specified in clause (g) or (h) of this Article, without any notice to any
Account Party or any other act by the Administrative Agent or the Lenders, all
fees and other obligations of the Account Parties accrued in respect of all
Alternative Currency Letters of Credit shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Account Party. If the Administrative Agent receives
any notice from a Lender pursuant to the previous sentence, then it will
promptly give notice thereof to the other Lenders.

ARTICLE IX

THE ADMINISTRATIVE AGENT

     Each of the Lenders hereby irrevocably appoints the Administrative Agent as
its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof, together with such actions and powers as are reasonably
incidental thereto.

     The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with any Account Party or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing by the Required Lenders, and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Account Party or any of their Subsidiaries

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 67 -

that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by an Account Party or a Lender, and the Administrative
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Account Party), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

     The Administrative Agent may resign at any time by notifying the Lenders
and the Account Parties. Upon any such resignation, the Required Lenders shall
have the right, in consultation with XL Capital, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent's
resignation shall nonetheless become effective and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and (2) the Required Lenders shall perform the duties of the
Administrative Agent (and all payments and communications provided to be made
by, to or through the Administrative Agent shall instead be made by or to each
Lender directly) until such time as the Required Lenders appoint a successor
agent as provided for above in this paragraph. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 68 -

Agent and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder (if not already discharged therefrom as provided above
in this paragraph). The fees payable by XL Capital to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between XL Capital and such successor. After the Administrative Agent's
resignation hereunder, the provisions of this Article and Section 10.03 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.

     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

     Notwithstanding anything herein to the contrary, the Sole Advisor, Sole
Lead Arranger and Sole Bookrunner, the Co-Syndication Agents and the
Documentation Agent named on the cover page of this Agreement shall not have any
duties or liabilities under this Agreement, except in their capacity, if any, as
Lenders.

ARTICLE X

MISCELLANEOUS

     SECTION 10.01. Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

>      (a) if to any Account Party, to XL Capital at XL House, One Bermudiana
> Road, Hamilton HM 11 Bermuda, Attention of Roddy Gray (Telecopy No. (441)
> 296-6399); with a copy to Paul Giordano, Esq. at the same address and telecopy
> number (441) 295-4867);
> 
>      (b) if to the Administrative Agent, to JPMorgan Chase Bank, 1111 Fannin
> Street, 10th Floor, Houston, Texas 77002-8069, Attention of Loan and Agency
> Services Group (Telecopy No. (713) 750-2782; Telephone No. (713) 750-2102),
> with a copy to JPMorgan Chase Bank, 270 Park Avenue, 4th Floor, New York, New
> York 10017, Attention of Helen Newcomb (Telecopy No. (212) 270-1511; Telephone
> No. (212) 270-6260); and
> 
>      (c) if to a Lender, to it at its address (or telecopy number) set forth
> in its Administrative Questionnaire.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 69 -

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Account Parties and the
Administrative Agent). All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

     Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or any Account Party may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Without limiting the foregoing, the Account Parties may furnish
to the Administrative Agent and the Lenders the financial statements required to
be furnished by it pursuant to Section 6.01(a), 6.01(b) or 6.01(c) by electronic
communications pursuant to procedures approved by the Administrative Agent.

     SECTION 10.02. Waivers; Amendments.

     (a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Account
Parties therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

     (b) Amendments. Neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Obligors and the Required Lenders or by the Obligors
and the Administrative Agent with the consent of the Required Lenders; provided
that no such agreement shall:

>      (i) increase the Commitment of any Lender without the written consent of
> such Lender,
> 
>      (ii) reduce the principal amount of any Loan or the amount of any
> reimbursement obligation of an Account Party in respect of any LC Disbursement
> or reduce the rate of interest thereon, or reduce any fees or other amounts
> payable hereunder, without the written consent of each Lender directly
> affected thereby,

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 70 -

>      (iii) postpone the scheduled date of payment of the principal amount of
> any Loan or for reimbursement of any LC Disbursement, or any interest thereon,
> or any fees payable hereunder, or reduce the amount of, waive or excuse any
> such payment, or postpone the scheduled date of expiration of any Commitment
> or any Letter of Credit (other than an extension thereof pursuant to an
> "evergreen" provision"), without the written consent of each Lender directly
> affected thereby,
> 
>      (iv) change Section 2.21(c) or 2.21(d) without the consent of each Lender
> directly affected thereby,
> 
>      (v) release any of the Guarantors from any of their guarantee obligations
> under Article III without the written consent of each Lender, and
> 
>      (vi) change any of the provisions of this Section or the percentage in
> the definition of the term "Required Lenders" or any other provision hereof
> specifying the number or percentage of Lenders required to waive, amend or
> modify any rights hereunder or make any determination or grant any consent
> hereunder, without the written consent of each Lender;

and provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent.

     Anything in this Agreement to the contrary notwithstanding, no waiver or
modification of any provision of this Agreement that has the effect (either
immediately or at some later time) of enabling any Account Party to satisfy a
condition precedent to the making of a Loan under the Revolving Credit Tranche
shall be effective against the Lenders under such Tranche for purposes of the
Commitments of such Tranche unless the Required Lenders of such Tranche shall
have concurred with such waiver or modification, and no waiver or modification
of any provision of this Agreement that could reasonably be expected to
adversely affect the Lenders of any Tranche in a manner that does not affect
both Tranches equally shall be effective against the Lenders of such Tranche
unless the Required Lenders of such Tranche shall have concurred with such
waiver or modification.

SECTION 10.03. Expenses; Indemnity; Damage Waiver.

     (a) Costs and Expenses. The Account Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of one legal
counsel for the Administrative Agent and one legal counsel for the Lenders, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 71 -

with the Loans made or Letters of Credit issued hereunder, including in
connection with any workout, restructuring or negotiations in respect thereof.

     (b) Indemnification by the Account Parties. The Account Parties shall
indemnify the Administrative Agent and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an "Indemnitee")
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee (but not including Excluded
Taxes), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions or any other transactions contemplated hereby, (ii) any Loan
or the use of the proceeds thereof or any Letter of Credit or the use thereof
(including any refusal by any Lender to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Account Party or any of its Subsidiaries, or any
Environmental Liability related in any way to any Account Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
result from or arise out of the gross negligence or willful misconduct of such
Indemnitee.

     (c) Reimbursement by Lenders. To the extent that the Account Parties fail
to pay any amount required to be paid by them to the Administrative Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender's Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such.

     (d) Waiver of Consequential Damages, Etc. To the extent permitted by
applicable law, no Account Party shall assert, and each Account Party hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

     (e) Payments. All amounts due under this Section shall be payable promptly
after written demand therefor.

     SECTION 10.04. Successors and Assigns.

     (a) Assignments Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) no Account Party may
assign or otherwise transfer any of its

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 72 -

rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by an Account Party without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

     (b) Assignments by Lenders. (i) Subject to the conditions set forth in
paragraph (b)(ii) of this Section, any Lender may assign all or a portion of its
rights and obligations with respect to any Tranche under this Agreement
(including all or a portion of its Commitment and the Loans and (in the case of
the Letter of Credit Tranche) LC Disbursements at the time owing to it under
such Tranche) to (I) in the case of the Letter of Credit Tranche, one or more
NAIC Approved Lenders and (II) in the case of the Revolving Credit Tranche, any
Person, in each case with the prior written consent (such consent not to be
unreasonably withheld) of:

>      (A) the Account Parties, provided that no consent of any Account Party
> shall be required for an assignment to a Lender, an Affiliate of a Lender, an
> Approved Fund or, if an Event of Default under clause (a), (b), (g) or (h) of
> Article VIII has occurred and is continuing, any other assignee; and
> 
>      (B) the Administrative Agent, provided that no consent of the
> Administrative Agent shall be required for an assignment to an assignee that
> is a Lender immediately prior to giving effect to such assignment.
> 
>      (ii) Assignments shall be subject to the following additional conditions:
> 
>       (A) except in the case of an assignment to a Lender, an Approved Fund or
> an Affiliate of a Lender or an assignment of the entire remaining amount of
> the assigning Lender's Commitment under any Tranche, the amount of the
> Commitment of the assigning Lender under such Tranche subject to each such
> assignment (determined as of the date the Assignment and Assumption with
> respect to such assignment is delivered to the Administrative Agent) shall not
> be less than $5,000,000 unless each of the Account Parties and the
> Administrative Agent otherwise consent, provided that no such consent of the
> Account Parties shall be required if an Event of Default under clause (a),
> (b), (g) or (h) of Article VIII has occurred and is continuing;
> 
>      (B) each partial assignment with respect to any Tranche shall be made as
> an assignment of a proportionate part of all the assigning Lender's rights and
> obligations with respect to such Tranche under this Agreement;
> 
>      (C) the parties to each assignment shall execute and deliver to the
> Administrative Agent an Assignment and Assumption, together with a processing
> and recordation fee of $3,500; and

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 73 -

> (D) the assignee, if it shall not be a Lender, shall deliver an Administrative
> Questionnaire to the Administrative Agent (with a copy to XL Capital).

     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(v) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.18, 2.19, 2.20 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

     (iv) Notwithstanding anything to the contrary contained herein, any Lender
(a "Granting Lender") may grant to a special purpose vehicle (an "SPV") of such
Granting Lender, identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Account Parties, the option to
provide to the Account Parties all or any part of any Loan or LC Disbursement
that such Granting Lender would otherwise be obligated to make to the Account
Parties pursuant to Section 2.01, provided that (i) nothing herein shall
constitute a commitment by any SPV to make any Loan or LC Disbursement, (ii) if
an SPV elects not to exercise such option or otherwise fails to provide all or
any part of such Loan or LC Disbursement, the Granting Lender shall be obligated
to make such Loan or LC Disbursement pursuant to the terms hereof and (iii) the
Account Parties may bring any proceeding against either or both the Granting
Lender or the SPV in order to enforce any rights of the Account Parties
hereunder. The making of a Loan or LC Disbursement by an SPV hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan or LC Disbursement were made by the Granting Lender. Each party hereto
hereby agrees that no SPV shall be liable for any payment under this Agreement
for which a Lender would otherwise be liable, for so long as, and to the extent,
the related Granting Lender makes such payment. In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
indebtedness of any SPV, it will not institute against, or join any other person
in instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or similar proceedings under the laws of
the United States or any State thereof arising out of any claim against such SPV
under this Agreement. In addition, notwithstanding anything to the contrary
contained in this Section, any SPV may with notice to, but without the prior
written consent of, the Account Parties or the Administrative Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loan or Letter of Credit to its Granting Lender or to any financial
institutions (consented to by the Account Parties and the Administrative Agent)
providing liquidity and/or credit support (if any) with respect to commercial
paper issued by such SPV to fund such Loans and to issue such Letters of Credit
and such SPV may disclose, on a

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 74 -

confidential basis, confidential information with respect to any Account Party
and its Subsidiaries to any rating agency, commercial paper dealer or provider
of a surety, guarantee or credit liquidity enhancement to such SPV.
Notwithstanding anything to the contrary in this Agreement, no SPV shall be
entitled to any greater rights under Section 2.18 or Section 2.20 than its
Granting Lender would have been entitled to absent the use of such SPV. This
paragraph may not be amended without the consent of any SPV at the time holding
Loans or LC Disbursements under this Agreement.

     (v) The Administrative Agent, acting for this purpose as an agent of the
Account Parties, shall maintain at one of its offices in New York City a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, the Commitment and
Revolving Credit Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the "Register"). The entries in the Register shall be conclusive, and the
Account Parties, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by any Account Party
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

    (vi) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii)(C) of this
Section and any written consent to such assignment required by paragraph (b)(i)
of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

     (c) Participations. (i) Any Lender may, without the consent of the Account
Parties or the Administrative Agent, sell participations to one or more banks or
other entities (a "Participant") in all or a portion of such Lender's rights and
obligations under this Agreement and the other Credit Documents (including all
or a portion of its Commitment, Revolving Credit Commitment, the Loans and LC
Disbursements owing to it); provided that (A) any such participation sold to a
Participant which is not a Lender, an Approved Fund or a Federal Reserve Bank
shall be made only with the consent (which in each case shall not be
unreasonably withheld) of XL Capital and the Administrative Agent, unless a
Default has occurred and is continuing, in which case the consent of XL Capital
shall not be required, (B) such Lender's obligations under this Agreement and
the other Credit Documents shall remain unchanged, (C) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (D) the Account Parties, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement and
the other Credit Documents. Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Credit Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 75 -

Credit Documents; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
10.02(b) that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Account Parties agree that each Participant shall be entitled to
the benefits of Sections 2.18, 2.19 and 2.20 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.21(d) as though it were a
Lender.

     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.18, 2.19 or 2.20 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant
or the Lender interest assigned, unless (A) the sale of the participation to
such Participant is made with the Account Parties' prior written consent and (B)
in the case of Section 2.18 or 2.20, the entitlement to greater payment results
solely from a Change in Law formally announced after such Participant became a
Participant.

     (d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

     (e) No Assignments to any Account Party or Affiliates. Anything in this
Section to the contrary notwithstanding, no Lender may assign or participate any
interest in any Loan or LC Exposure held by it hereunder to any Account Party or
any of its Affiliates or Subsidiaries without the prior consent of each Lender.

     SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Account Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and the issuance of any Letters of Credit, regardless of any investigation made
by any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of, or any accrued interest on, any Loan or any fee or any other
amount payable under this Agreement is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.18, 2.19, 2.20 and 10.03 and Article IX
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, the repayment of the Loans, the
expiration or termination of the Letters of Credit and the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

     SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 76 -

be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.

     SECTION 10.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

     SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Account Party against any of and all the
obligations of such Account Party now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

     SECTION 10.09. Governing Law; Jurisdiction; Etc.

     (a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

     (b) Submission to Jurisdiction. Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 77 -

Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Obligor or its properties in
the courts of any jurisdiction.

     (c) Waiver of Venue. Each Obligor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

     (d) Service of Process. By the execution and delivery of this Agreement, XL
Capital Ltd, XL Insurance (Bermuda) Ltd, XL Europe Ltd and XL Re Ltd acknowledge
that they have by a separate written instrument, designated and appointed CT
Corporation System, 1633 Broadway, New York, New York 10019 (or any successor
entity thereto), as its authorized agent upon which process may be served in any
suit or proceeding arising out of or relating to this Agreement that may be
instituted in any federal or state court in the State of New York. Each party to
this Agreement irrevocably consents to service of process in the manner provided
for notices in Section 10.01. Nothing in this Agreement will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.

     (e) Waiver of Immunities. To the extent that any Account Party has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service of notice, attachment prior to judgment,
attachment in aid of execution or execution, on the ground of sovereignty or
otherwise) with respect to itself or its property, it hereby irrevocably waives,
to the fullest extent permitted by applicable law, such immunity in respect of
its obligations under this Agreement.

     SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 78 -

     SECTION 10.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

     SECTION 10.12. Treatment of Certain Information; Confidentiality.

     (a) Treatment of Certain Information. Each of the Account Parties
acknowledge that from time to time financial advisory, investment banking and
other services may be offered or provided to any Account Party or one or more of
their Subsidiaries (in connection with this Agreement or otherwise) by any
Lender or by one or more subsidiaries or affiliates of such Lender and each of
the Account Parties hereby authorizes each Lender to share any information
delivered to such Lender by such Account Party and its Subsidiaries pursuant to
this Agreement, or in connection with the decision of such Lender to enter into
this Agreement, to any such subsidiary or affiliate, it being understood that
(i) any such information shall be used only for the purpose of advising the
Account Parties or preparing presentation materials for the benefit of the
Account Parties and (ii) any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans, the expiration or termination of the Letters of Credit, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.

     (b) Confidentiality. Each of the Administrative Agent, the Lenders and each
SPV agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority having jurisdiction over the Administrative Agent or
any Lender, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement in writing containing provisions
substantially the same as those of this paragraph and for the benefit of the
Account Parties, to (a) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (b) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to any Account Party and its
obligations, (vii) with the consent of the Account Parties or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this paragraph or (B) becomes available to the Administrative Agent
or any Lender on a nonconfidential basis from a source other than an Account
Party. For the purposes of this paragraph, "Information" means all information
received from an Account Party relating to an Account Party or its business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by such Account Party;
provided that, in the case of information received from an Account Party after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 79 -

such Information as such Person would accord to its own confidential
information. Notwithstanding the foregoing, each of the Administrative Agent and
the Lenders agree that they will not trade the securities of any of the Account
Parties based upon non-public Information that is received by them.
Notwithstanding anything herein to the contrary, the Administrative Agent, the
Lenders, each SPV and the Account Parties (and each of their respective
employees, representatives or other agents) may disclose to any and all persons,
without limitation, of any kind, the U.S. tax treatment and U.S. tax structure
of the transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to such person
relating to such tax treatment or tax structure, other than any information for
which nondisclosure is reasonably necessary in order to comply with applicable
securities laws, and except that, with respect to any document or similar item
that in either case contains information concerning the U.S. tax treatment or
U.S. tax structure of such transactions as well as other information, this
paragraph shall only apply to such portions of the document or similar item that
relate to such tax treatment or tax structure.

     SECTION 10.13. Judgment Currency. This is an international loan transaction
in which the specification of Dollars and payment in New York City is of the
essence, and the obligations of each Account Party under this Agreement to make
payment to (or for account of) a Lender in Dollars shall not be discharged or
satisfied by any tender or recovery pursuant to any judgment expressed in or
converted into any other currency or in another place except to the extent that
such tender or recovery results in the effective receipt by such Lender in New
York City of the full amount of Dollars payable to such Lender under this
Agreement. If for the purpose of obtaining judgment in any court it is necessary
to convert a sum due hereunder in Dollars into another currency (in this Section
called the "judgment currency"), the rate of exchange that shall be applied
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase such Dollars at the principal office of the
Administrative Agent in New York City with the judgment currency on the Business
Day next preceding the day on which such judgment is rendered. The obligation of
each Account Party in respect of any such sum due from it to the Administrative
Agent or any Lender hereunder (in this Section called an "Entitled Person")
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
judgment currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer Dollars to New York City with the amount of the
judgment currency so adjudged to be due; and each Account Party hereby, as a
separate obligation and notwithstanding any such judgment, agrees to indemnify
such Entitled Person against, and to pay such Entitled Person on demand, in
Dollars, the amount (if any) by which the sum originally due to such Entitled
Person in Dollars hereunder exceeds the amount of the Dollars so purchased and
transferred.

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 80 -

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

X.L. AMERICA, INC.,
as an Account Party and a Guarantor

By_/s/ Martha G. Bannerman       
Name: Martha G. Bannerman
Title: Executive Vice President

XL INSURANCE (BERMUDA) LTD,
as an Account Party and a Guarantor

By_/s/ Christopher V. Greetham   
Name: Christopher V. Greetham
Title: Executive Vice President & Chief Investment Officer

XL EUROPE LTD,
as an Account Party and a Guarantor

By_/s/ Fiona Muldoon                  
Name: Fiona Muldoon
Title: Chief Financial Officer & Company Secretary

XL RE LTD,
as an Account Party and a Guarantor

By_/s/ John W. Hume                   
Name: John W. Hume
Title: Executive Vice President & Chief Financial Officer

 

> > > > > > > > 

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 81 -

     IN WITNESS WHEREOF, XL Capital has caused this Agreement to be duly
executed as a Deed by an authorized officer as of the day and year first above
written.

 

EXECUTED AS A DEED by XL CAPITAL LTD,
as an Account Party and a Guarantor


__/s/ Georgette Barit                      
witness

By_/s/ Jerry de St. Paer                 
Name: Jerry de St. Paer
Title: Executive Vice President & Chief Financial Officer

 

> > > > > > > > 

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 82 -

 

LENDERS

JPMORGAN CHASE BANK,
     individually and as Administrative Agent

By: _/s/ Helen L. Newcome             
Name: Helen L. Newcome
Title: Vice President

CITIBANK, N.A.

By: _/s/ Michael A. Taylor               
Name: Michael A. Taylor
Title: Vice President

BANK ONE, NA

By: _/s/ Chris Bono ____________
Name: Chris Bono
Title: Associate Director

By: _________________________
Name:
Title:

DEUTSCHE BANK AG NEW YORK BRANCH

By: _/s/ Clinton M. Johnson ______
Name: Clinton M. Johnson
Title: Managing Director

By: _/s/ John S. McGill __________
Name: John S. McGill
Title: Director

 

 

 

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 83 -

 

WACHOVIA BANK, N.A.



By: _/s/ Greg Wilcox   __________
Name: Greg Wilcox
Title: Vice President

MELLON BANK, N.A.

By: _/s/ Carrie Burnham_________
Name: Carrie Burnham
Title: Assistant Vice President

BARCLAYS BANK PLC

By: _/s/ Paul Johnson___________
Name: Paul Johnson
Title: Relationship Director

CREDIT LYONNAIS NEW YORK BRANCH

By: _/s/ Sebastian Rocco________
Name: Sebastian Rocco
Title: Senior Vice President

HSBC BANK USA

By: _/s/ Anthony C. Valencourt___
Name: Anthony C. Valencourt
Title: Senior Vice President

 

 



 

364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 84 -

 

LLOYDS TSB BANK PLC



By: _/s/ Michael J. Gilligan________
Name: Michael J. Gilligan
Title: Director, Financial Institutions, USA

By: _/s/ Matthew S.R. Truck______
Name: Matthew S.R. Truck
Title: Vice President, Financial Institutions, USA

MERRILL LYNCH BANK USA

By: _/s/ Louis Alder_____________
Name: Louis Alder
Title: Vice President

MORGAN STANLEY BANK

By: _/s/ Jaap L. Tonckens________
Name: Jaap L. Tonckens
Title: Vice President

FLEET NATIONAL BANK

By: _/s/ Carla Balesaw__________
Name: Carla Balesaw
Title: Director

 

 





364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 85 -

 

ABN AMRO BANK N.V.



By: _/s/ Neil R. Stein____________
Name: Neil R. Stein
Title: Group Vice President

By: _/s/ Michael DeMarco________
Name: Michael DeMarco
Title: Assistant Vice President

THE BANK OF NEW YORK

By: _/s/ Gary Overton___________
Name: Gary Overton
Title: Vice President

THE BANK OF NOVA SCOTIA

By: _/s/ J.W. Campbell__________
Name: J.W. Campbell
Title: Managing Director

NATIONAL WESTMINSTER BANK PLC

By: _/s/ John Mallett____________
Name: John Mallett
Title: Senior Corporate Manager

 

 



> > > > > > > >  



364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 86 -

 

THE BANK OF BERMUDA LIMITED



By: _/s/ Renee Brunson__________
Name: Renee Brunson
Title: Senior Relationship Manager

THE BANK OF TOKYO-MITSUBISHI, LTD.

By: _/s/ Jesse A. Reid, Jr.________
Name: Jesse A. Reid, Jr.
Title: Authorized Signatory

COMERICA BANK

By: _/s/ Martin G. Ellis__________
Name: Martin G. Ellis
Title: Vice President

GOLDMAN SACHS CREDIT PARTNERS LP

By: _/s/ Robert Wagner_________
Name: Robert Wagner
Title: Authorized Signatory

ING BANK N.V., LONDON BRANCH

By: _/s/ M. Sharman___________              
Name: M. Sharman                                      
Title: Managing Director                               

By: _/s/ P. Ganpin_____________
Name: P. Ganpin
Title: Director

KEY BANK NATIONAL ASSOCIATION

By: _/s/ Mary K. Young________
Name: Mary K. Young
Title: Vice President

 

 



> > > > > > > >  



364-Day Credit Agreement

 

--------------------------------------------------------------------------------

- 87 -

 

UBS AG, CAYMAN ISLANDS BRANCH



By: _/s/ Wilfred V. Saint________
Name: Wilfred V. Saint
Title: Associate Director

By: _/s/ Thomas R. Salzano______
Name: Thomas R. Salzano
Title: Director

 

 

 



> > > > > > > >  



364-Day Credit Agreement

 

--------------------------------------------------------------------------------